Exhibit 10.1

Execution Version 2/9/2017

 

CONFIDENTIAL

RESEARCH AND LICENSE AGREEMENT

between

AKEBIA THERAPEUTICS, INC.

and

Janssen Pharmaceutica NV

Dated as of February 9, 2017

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

Article 1 DEFINITIONS

1

 

Article 2 GRANT OF RIGHTS

15

 

 

2.1

Grants to Licensee15

 

 

2.2

Limitations to License Grant15

 

 

2.3

Grant to Janssen15

 

 

2.4

Sublicenses16

 

 

2.5

Retention of Rights; No Other Rights Granted16

 

 

2.6

Subcontracting16

 

 

2.8

Janssen Exclusivity18

 

 

2.9

Licensee Exclusivity18

 

Article 3 DEVELOPMENT, REGULATORY AND COMMERCIALIZATION ACTIVITIES

18

 

 

3.1

Research and Development Program; Overview18

 

 

3.2

Research Performance18

 

 

3.3

Research Reports18

 

 

3.4

Derivatives18

 

 

3.5

Selection of Designated Compounds19

 

 

3.6

Research Term20

 

 

3.7

Development Plans and Performance20

 

 

3.8

Development Diligence20

 

 

3.9

Development Costs20

 

 

3.10

Development Reports20

 

 

3.11

Records21

 

 

3.12

Regulatory Activities21

 

 

3.13

Commercialization21

 

Article 4 Technology Disclosure and Transfer; Supply

22

 

i

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

4.1

Technology Disclosure and Transfer22

 

 

4.2

Manufacture and Supply23

 

Article 5 JOINT REVIEW COMMITTEE

23

 

 

5.1

Joint Review Committee23

 

 

5.2

Contact Persons24

 

Article 6 PAYMENTS AND RECORDS

24

 

 

6.1

Upfront Payment24

 

 

6.2

Milestones24

 

 

6.3

Royalties27

 

 

6.4

Royalty Payments and Reports29

 

 

6.5

Mode of Payment29

 

 

6.6

Taxes29

 

 

6.7

Interest on Late Payments29

 

 

6.8

Financial Records30

 

 

6.9

Audit30

 

 

6.10

Audit Dispute30

 

Article 7 INTELLECTUAL PROPERTY

30

 

 

7.1

Ownership of Intellectual Property30

 

 

7.2

Filing, Prosecution and Maintenance of Patents31

 

 

7.3

Enforcement and Defense of Patents33

 

 

7.4

Potential Infringement of Third Party Rights34

 

 

7.5

Patent Term Extensions; Patent Listings35

 

 

7.6

EU Unitary Patent System35

 

Article 8 CONFIDENTIALITY AND NON-DISCLOSURE

35

 

 

8.1

Confidentiality Obligations35

 

 

8.2

Permitted Disclosures37

 

ii

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

8.3

Joint Know-How37

 

 

8.4

Secrecy of Janssen Know-How and Confidential Candidate Information38

 

 

8.5

Use of Name38

 

 

8.6

Public Announcements38

 

 

8.7

Scientific Publications38

 

 

8.8

Required Publication Regarding Clinical Trials39

 

 

8.9

Return of Confidential Information39

 

Article 9 REPRESENTATIONS, WARRANTIES AND COVENANTS

39

 

 

9.1

Mutual Representations and Warranties39

 

 

9.2

Additional Representations and Warranties of Janssen40

 

 

9.3

Covenants of Both Parties41

 

 

9.4

Additional Covenants of Licensee41

 

 

9.5

Additional Covenants of Janssen41

 

 

9.6

DISCLAIMER OF WARRANTIES42

 

Article 10 INDEMNITY

42

 

 

10.1

Indemnification of Janssen42

 

 

10.2

Indemnification of Licensee42

 

 

10.3

Indemnification Procedures42

 

 

10.4

SPECIAL, INDIRECT AND OTHER LOSSES44

 

 

10.5

Insurance44

 

Article 11 TERM AND TERMINATION

44

 

 

11.1

Term and Expiration44

 

 

11.2

Termination44

 

 

11.3

Rights in Bankruptcy46

 

 

11.4

Consequences of Termination46

 

 

11.5

Remedies48

 

iii

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

11.6

Accrued Rights; Surviving Obligations48

 

Article 12 MISCELLANEOUS

48

 

 

12.1

Force Majeure48

 

 

12.2

Export Control48

 

 

12.3

Assignment48

 

 

12.4

Severability49

 

 

12.5

Dispute Resolution49

 

 

12.6

Intellectual Property Disputes50

 

 

12.7

Governing Law50

 

 

12.8

Notices50

 

 

12.9

Entire Agreement; Amendments51

 

 

12.10

Waiver and Non-Exclusion of Remedies52

 

 

12.11

No Benefit to Third Parties52

 

 

12.12

Further Assurance52

 

 

12.13

Relationship of the Parties; Recourse52

 

 

12.14

References52

 

 

12.15

Construction52

 

 

12.16

Counterparts53

 

 

 

iv

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

SCHEDULES

Schedule 1.66 Janssen Patents

Schedule 1.69 JNJ5169

Schedule 1.71  JNJ7414

Schedule 1.108 Specified Compounds

Schedule 3.2  Research Plan

Schedule 3.5.1Designation Criteria

Schedule 3.7.1 [***] Development Plan

Schedule 4.1.1(i)Disclosed Know-How

Schedule 4.1.1(ii)Licensed Materials

Schedule 4.1.1(iii)Further Know-How

Schedule 6.3.1 Example Royalty Calculation

Schedule 9.2.1Disclosure Schedule

 

 

 

 

 

v

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

RESEARCH AND LICENSE AGREEMENT

This RESEARCH AND LICENSE AGREEMENT (the “Agreement”) is made and entered into
effective as of February 9, 2017 (the “Effective Date”), by and between Akebia
Therapeutics, Inc., a company organized and existing under the laws of the State
of Delaware having a business address at 245 First Street, Suite 1100,
Cambridge, MA 02142 (“Licensee”), and Janssen Pharmaceutica NV, a company
organized and existing under the laws of Belgium having a business address at
Turnhoutseweg 30, 2340 Beerse, Belgium (“Janssen”).  Janssen and Licensee are
sometimes referred to herein individually as a “Party” and collectively as the
“Parties.”

Recitals

WHEREAS, Janssen owns and Controls certain intellectual property rights with
respect to the Portfolio Compounds in the Territory; and

WHEREAS, Janssen wishes to grant a license to Licensee, and Licensee wishes to
take, a license under such intellectual property rights to conduct research with
respect to Portfolio Compounds and to develop and commercialize Licensed
Compounds and Licensed Products in the Territory, in each case, in accordance
with the terms and conditions set forth below.

NOW, THEREFORE, in consideration of the premises and the mutual promises and
conditions set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, do hereby agree as follows:

Article 1
DEFINITIONS

Unless otherwise specifically provided herein, the following terms shall have
the following meanings:  

1.1.“AAA” means the American Arbitration Association or its successor entity.

1.2.“Affiliate” means, with respect to a Party, any Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by or is
under common control with such Party.  For purposes of this definition,
“control” (and, with correlative meanings, the terms “controlled by” and “under
common control with”) means: (i) the possession, directly or indirectly, of the
power to direct the management or policies of a business entity, whether through
the ownership of voting securities, by contract relating to voting rights or
corporate governance or otherwise; or (ii) the ownership, directly or
indirectly, of at least 50% of the voting securities or other ownership interest
of a business entity (or, with respect to a limited partnership or other similar
entity, its general partner or controlling entity).

1.3.“Agreement” has the meaning set forth in the preamble hereto.

1.4.“Anti-Corruption Laws” means the U.S. Foreign Corrupt Practices Act, as
amended, the UK Bribery Act 2010, as amended and any other applicable
anti-corruption laws and laws for the prevention of fraud, racketeering, money
laundering or terrorism.

1.5.“Applicable Law” means applicable laws, rules and regulations, including any
rules, regulations, guidelines, principles of common law, or other requirements
of the Regulatory Authorities that may be in effect from time to time.

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

1.6.“Arbitration Notice” has the meaning set forth in Section 12.5.3
(Arbitration).

1.7.“Arbitrators” has the meaning set forth in Section 12.5.3 (Arbitration).  

1.8.“Auditor” has the meaning set forth in Section 6.10 (Audit Dispute).

1.9.“Back-Up Compound” means a Designated Compound designated by Licensee as a
Back-Up Compound pursuant to Section 3.5.2 (Back-Up Compounds).

1.10. “Bundled Product” means a Licensed Product sold in combination with one or
more separate products, each in finished form, by Licensee, its Affiliates or
its Sublicensees where a Third Party customer receives a discount for such
“bundling” of products.  A Bundled Product will not include any fixed
combination of two or more active ingredients in a single finished package.

1.11.“Business Day” means a day other than a Saturday or Sunday or a day on
which banking institutions in New York, New York are permitted or required to be
closed.

1.12.“Calendar Quarter” means each period of three consecutive calendar months
ending on March 31, June 30, September 30 or December 31.

1.13.“Calendar Year” means each period of 12 consecutive months commencing on
January 1 and ending on December 31.  

1.14.“CDA” has the meaning set forth in Section 12.9 (Entire Agreement;
Amendments).

1.15.“Change of Control” means, with respect to a Person, (i) any other Person
or group of Persons within the meaning of § 13(d)(3) of the Exchange Act
becoming the beneficial owner (within the meaning of Rule 13d-3 under the
Exchange Act), directly or indirectly, of 50% or more of the outstanding Equity
Interests of such Person; or (ii) the consummation of a reorganization, merger,
share exchange, consolidation or sale or disposition of all or substantially all
of the assets of such Person or any parent company of such Person or any merger
of any direct or indirect subsidiary of such Person unless, in any case, the
beneficial owners of the Equity Interests of such Person immediately before such
transaction beneficially own, directly or indirectly, immediately after such
transaction, all or substantially all of the Equity Interests of such Person or
any other corporation or other entity resulting from or surviving the
transaction in substantially the same proportion as their respective ownership
of the Equity Interests of such Person immediately before that transaction.  For
purposes of this definition “Equity Interests” means, with respect to a Person,
the common equity of such Person or the voting securities of such Person
entitled to vote generally in an election of directors (or similar governing
persons) of such Person.    

1.16.“Combination Product” means a Licensed Product that contains at least one
Licensed Compound as an active ingredient together with one or more Other
Component(s) and that is sold either as a fixed dose or as separate doses in a
single package.  

1.17.“Commercialization” means any and all activities directed to the
preparation for sale of, offering for sale of or sale of a product, including
Manufacturing in support thereof and activities related to marketing, Promoting,
distributing and importing such product and interacting with Regulatory
Authorities regarding any of the foregoing. When used as a verb, “to
Commercialize” and “Commercializing” means to engage in Commercialization and
“Commercialized” has a corresponding meaning.  

2

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

1.18.“Commercially Reasonable Efforts” means, with respect to the performance of
activities by Licensee under this Agreement, the carrying out of such activities
using efforts and resources comparable to the efforts and resources that a
biopharmaceutical company would typically devote to the performance of similar
activities or the accomplishment of similar objectives, it being understood that
with respect to the research, Development or Commercialization of a Portfolio
Compound or Licensed Product, such efforts and resources shall be comparable to
those efforts and resources that a biopharmaceutical company would typically
devote to a compound or product of similar market potential, profit potential
and strategic value and at a comparable stage in development or product life to
such Portfolio Compound or Licensed Product, based on conditions then prevailing
and taking into account issues of safety and efficacy, product profile,
difficulty in developing such Portfolio Compound or Licensed Product,
competitiveness of alternative Third Party products in the marketplace, the
patent or other proprietary position of such Portfolio Compound or Licensed
Product, the regulatory structure involved, payments to be made under the
Agreement and the potential profitability of the Licensed Product marketed or to
be marketed.

1.19.“Competing Infringement” has the meaning set forth in Section 7.3.1
(Notification).

1.20.“Competing Infringement Notice” has the meaning set forth in Section 7.3.1
(Notification).

1.21.“Compound Forms” means, with respect to a particular compound, any
pharmaceutically acceptable salt forms, free acids or bases, hydrates,
anhydrides, solvates, racemates, isomers, positional isomers, radioisomers,
stereoisomers, polymorphs, prodrugs, or metabolites of such compound.

1.22.“Confidential Candidate Information” has the meaning set forth in Section
8.1.2 (Confidential Candidate Information).

1.23.“Confidential Information” has the meaning set forth in Section 8.1.1
(Confidential Information).

1.24.“Contact Person” has the meaning set forth in Section 5.2 (Contact
Persons).

1.25.“Control” means, with respect to any item of Information, Regulatory
Documentation, Material, Patent or other intellectual property right, possession
of the right, whether directly or indirectly and whether by ownership, license
or otherwise (other than by operation of the license and other grants in this
Agreement), to grant a license, sublicense, option or other right (including the
right to reference Regulatory Documentation) to or under such Information,
Regulatory Documentation, Material, Patent or other intellectual property right
as provided for herein without violating the terms of any agreement with any
Third Party.

1.26.“Cover,” “Covers,” or “Covered” means, with respect to a particular subject
matter at issue and the relevant Patent, that, but for ownership of such Patent
or the grant of a license in or to such Patent, the Manufacture, use, sale,
offer for sale or importation of the subject matter at issue would infringe a
claim of such Patent or, in the case of a Patent that is a patent application,
would infringe a claim in such patent application if it were to issue as a
patent, in a particular country or countries, in each case, without taking into
account the validity or enforceability of any such Patent.  

1.27.“Data Package” means, with respect to a Licensed Compound (and any Licensed
Product containing such Licensed Compound), a package containing (i) [***] with
respect to such Licensed Compound (or any Licensed Product containing such
Licensed Compound), (ii) [***] for such Licensed

3

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

Compound (or any Licensed Product containing such Licensed Compound), (iii)
[***] with respect to such Licensed Compound (or any Licensed Product containing
such Licensed Compound), (iv) [***] of such Licensed Compound (or any Licensed
Product containing such Licensed Compound) and (v) a schedule identifying all
Patents owned or otherwise Controlled by Licensee, its Affiliates or any of its
Sublicensees that claim such Licensed Compound (or any Licensed Product
containing such Licensed Compound), including Patents that claim the composition
of matter of or any method of using such Licensed Compound (or any Licensed
Product containing such Licensed Compound).  

1.28.“Declined Compound” means (i) any Development Candidate that is not
designated as a Designated Compound by the end of the Research Term in
accordance with Section 3.5 (Selection of Designated Compounds); and (ii) any
Derivative made by Licensee during the Research Term that Licensee does not
designate as a Designated Compound in accordance with Section 3.5 (Selection of
Designated Compounds).  

1.29.“Derivative” means a compound that Licensee (or any of its Affiliates or
its Sublicensees) makes from, derives from, or bases upon any Portfolio
Compound(s).  

1.30.“Designated Compound” means (i) each [***], (ii) each other [***] that is
designated by Licensee in accordance with Section 3.5 (Selection of Designated
Compounds) and (iii) each [***] designated by Licensee during the Research Term
in accordance with Section 3.5 (Selection of Designated Compounds).

1.31.“Designation Criteria” has the meaning ascribed thereto in Section 3.5.1
(Notice; Fee).

1.32.“Designation Fee” means the amount of [***] ($[***]).

1.33.“Designation Notice” has the meaning set forth in Section 3.5.1 (Notice;
Fee).

1.34.“Development” means all activities related to research, pre-clinical and
other non-clinical testing, test method development and stability testing,
toxicology, formulation, process development, manufacturing scale-up,
qualification and validation, quality assurance/quality control, clinical
studies, including Manufacturing in support thereof, statistical analysis and
report writing, the preparation and submission of Drug Approval Applications,
regulatory affairs with respect to the foregoing and all other activities
necessary or reasonably useful or otherwise requested or required by a
Regulatory Authority as a condition or in support of obtaining or maintaining a
Regulatory Approval.  When used as a verb, “Develop” means to engage in
Development.

1.35.“Development Candidate” means a [***] other than a [***] (or Compound Form
thereof).

1.36.“Development Plan” means, (i) with respect to [***], the [***] Development
Plan that is attached as Schedule 3.7.1 ([***] Development Plan) and (ii) with
respect to each Licensed Compound other than [***], the written plan describing
(a) the [***] to be conducted by Licensee with respect thereto and (b) a [***]
of such activities, as each such plan may be adopted pursuant to Section 3.5
(Selection of Designated Compounds) or Section 3.7.1 (Initial Adoption of Lead
Compound Development Plans), and in each case ((i) and (ii)) as such plan may be
amended or updated from time-to-time pursuant to Section 3.7.3 (Updates to
Development Plans).  

1.37.“Disclosed Know-How” has the meaning set forth in Section 4.1.1 (In
General).

4

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

1.38.“Dispute” has the meaning set forth in Section 12.5.1 (Disputes).

1.39.“Dollars” or “$” means United States Dollars.

1.40.“Drug Approval Application” means a New Drug Application as defined in the
FFDCA or any corresponding foreign application in the Territory, including, with
respect to the European Union, a Marketing Authorization Application filed with
the EMA pursuant to the centralized approval procedure or with the applicable
Regulatory Authority of a country in Europe with respect to the mutual
recognition or any other national approval.

1.41.“Effective Date” has the meaning set forth in the preamble hereto.

1.42.“EMA” means the European Medicines Agency and any successor agency thereto.

1.43.“European Union” means the economic, scientific and political organization
of member states as it may be constituted from time-to-time.

1.44.“Executive Officer” means, with respect to Janssen, either its [***] (as
may be designated by Janssen from time-to-time) and with respect to Licensee,
its [***].

1.45.“Exploit” means to make, have made, import, use, sell or offer for sale,
including to research, Develop, Commercialize, register, Manufacture, have
Manufactured, hold or keep (whether for disposal or otherwise), have used,
export, transport, distribute, Promote, market or have sold or otherwise dispose
of.  

1.46.“FDA” means the United States Food and Drug Administration and any
successor agency thereto.

1.47.“FFDCA” means the United States Food, Drug, and Cosmetic Act, as amended
from time-to-time, together with any rules, regulations and requirements
promulgated thereunder (including all additions, supplements, extensions and
modifications thereto).

1.48.“Field” means the treatment, prevention and diagnosis of any and all
diseases and conditions in humans and animals.  

1.49.“First Commercial Sale” means, with respect to a Licensed Product and a
country, the first sale for monetary value for use or consumption by the end
user of such Licensed Product in such country to a Third Party by or on behalf
of Licensee or its Affiliate or any Sublicensee in such country after Regulatory
Approval for such Licensed Product has been obtained in such country.

1.50.“First Extension Fee” has the meaning set forth in Section 3.6 (Research
Term).

1.51.“GAAP” means United States generally accepted accounting principles (“U.S.
GAAP”), International Financial Reporting Standards or such other similar
national standards applied on a consistent basis.

1.52.“Generic Product” means, with respect to a Licensed Product, any
pharmaceutical product that (i) [***]; (ii) [***]; and (iii) [***]. A Licensed
Product licensed or produced by Licensee or any of its Affiliates or its
Sublicensees (i.e., an authorized generic product) will not constitute a Generic
Product.

5

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

1.53.“HIF-PH” means hypoxia-inducible factor prolyl hydroxylase.

1.54.“IBD” means inflammatory bowel disease and [***].

1.55.“IND” means (i) an Investigational New Drug application filed with the FDA
for authorization to commence clinical studies and its equivalent in other
countries or regulatory jurisdictions and (ii) all supplements and amendments
that may be filed with respect to the foregoing.

1.56.“Indemnification Claim Notice” has the meaning set forth in Section 10.3.1
(Notice of Claim).

1.57.“Indemnified Party” has the meaning set forth in Section 10.3.1 (Notice of
Claim).

1.58.“Information” means all scientific or technical information, know-how and
data, including screens, assays, models, methods, test data (including
biological, chemical, pharmacological, toxicological, pharmaceutical, physical
and analytical, pre-clinical, clinical, safety, manufacturing and quality
control data and information), study designs and protocols, manufacturing
procedures, processes, designs, drawings, methods (including testing methods),
formulas, specifications and other data related to Materials.

1.59.“Infringement Action” has the meaning set forth in Section 7.3.2
(Infringement Actions).

1.60.“Initiating Party” has the meaning set forth in Section 7.3.3
(Cooperation).

1.61.“Initiation” means, with respect to a clinical study, the first dosing of
the first human subject in such clinical study.

1.62.“Invented” means invented, developed, generated, discovered, conceived,
reduced to practice, created or otherwise made (with a correlative meaning for
“Invent” and “Invention”).

1.63.“Janssen” has the meaning set forth in the preamble hereto.

1.64.“Janssen Designated Compound Confirmation” has the meaning set forth in
Section 3.5.1 (Notice; Fee).

1.65.“Janssen Know-How” means (i) all Information and Materials Controlled by
Janssen or any of its Affiliates as of the Effective Date that are reasonably
necessary or useful for (a) conducting research with respect to any [***] in
accordance with this Agreement and (b) Exploiting any [***] in the Field in the
Territory, but in each case ((a) and (b)), excluding any and all Information and
Materials Controlled by Janssen or any of its Affiliates that was not obtained,
generated or used by Janssen or any of its Affiliates with respect to the [***]
prior to the Effective Date and (ii) all other (1) Information provided and (2)
Materials transferred, in each case ((1) or (2)) by or on behalf of Janssen and
its Affiliates to Licensee related to any [***] or [***] (or any Compound Form
thereof).

1.66.“Janssen Patents” means (i) the Patents set forth on Schedule 1.66 (Janssen
Patents) and (ii) all Patents Controlled by Janssen that Cover a Licensed
Compound that directly or indirectly claim priority to any Patent set forth on
Schedule 1.66 (Janssen Patents) or share common priority therewith whether filed
before or after the Effective Date.  For clarity, Product Patents are a subset
of Janssen Patents.

6

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

1.67.“Janssen Patent Prosecution Period” has the meaning set forth in Section
7.2.1(i) (Janssen Rights).

1.68.“Janssen Technology” means the Janssen Patents and the Janssen Know-How.  

1.69.“JNJ5169” means the compound having the structure set forth on Schedule
1.69 (JNJ5169).  

1.70.“[***] Development Plan” means the Development Plan for [***] that is
attached as Schedule 3.7.1 ([***] Development Plan) as the same may be amended
or updated from time to time pursuant to Section 3.7.3 (Updates to Development
Plans).  

1.71.“JNJ7414” means the compound having the structure set forth on Schedule
1.71 (JNJ7414).  

1.72.“Joint Know-How” means Information and Materials that are conceived,
discovered, invented, created, made or reduced to practice or tangible medium
jointly by at least one employee or contractor of each of the Parties or their
Affiliates in the conduct of activities under this Agreement.

1.73.“Joint Patents” means any Patents (i) that claim Joint Know-How and (ii)
naming at least one inventor with an obligation to assign such Patents to
Licensee (or a Licensee Affiliate) and at least one inventor with an obligation
to assign such Patent to Janssen (or a Janssen Affiliate), with inventorship
determined according to U.S. patent laws.

1.74.“Joint Review Committee” or “JRC” has the meaning set forth in Section
5.1.1 (Establishment of Joint Review Committee).

1.75.“Joint Technology” means Joint Know-How and Joint Patents.

1.76.“Knowledge” means the actual knowledge of Janssen personnel with knowledge
of the Portfolio Compounds, with no duty of inquiry (including any duty to
conduct freedom to operate analysis on any Portfolio Compound).

1.77.“Lead Compound” means either (i) JNJ5169 or (ii) [***], and “Lead
Compounds” means, collectively, JNJ5169 and [***].    

1.78.“Lead Product” has the meaning set forth in Section 6.2.3 (Lead Products).

1.79.“Licensed Compounds” means, individually and collectively, any Designated
Compounds and Compound Forms thereof.  

1.80.“Licensed Materials” has the meaning set forth in Section 4.1.1 (In
General).  

1.81.“Licensed Product” means any product that contains one or more [***], alone
or in a [***], in any and all forms, presentations, dosages and
formulations.  For purposes of the sales milestone and royalty provisions of
this Agreement, two or more products shall be considered the same Licensed
Product if each contains or consists of the same [***] (or in the case of a
[***], if such product contains the same combination of [***]), even if such
products have different formulations, dosage strengths, forms or
presentations.  

7

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

1.82.“Licensee” has the meaning set forth in the preamble hereto.

1.83.“Licensee Background Know-How” means all Information that is owned or
Controlled by Licensee or any of its Affiliates as of the Effective Date or
Controlled by Licensee, or any of its Affiliates or its Sublicensees, during the
Term that is reasonably necessary or useful to Exploit any Portfolio Compound,
Licensed Compound or Licensed Product.  

1.84.“Licensee Background Patents” means Patents owned or Controlled by
Licensee, or any of its Affiliates as of the Effective Date or Controlled by
Licensee, or any of its Affiliates or its Sublicensees, during the Term that
claim Licensee Background Know-How or that is reasonably necessary or useful to
Exploit any Portfolio Compound, Licensed Compound or Licensed Product.    

1.85.“Licensee Foreground Know-How” means all Information that is necessary or
useful to Exploit any Declined Compound and is Invented by Licensee or any of
its Affiliates or its Sublicensees (or by Third Parties working on behalf of
Licensee or its Affiliates or its Sublicensees) under or in connection with this
Agreement; provided that in the case of Information Invented by any Sublicensee
under or in connection with this Agreement, such Information shall constitute
Licensee Foreground Know-How only to the extent Controlled by Licensee or any of
its Affiliates; provided, however, that Licensee Foreground Know-How shall
exclude Licensee Background Know-How.  

1.86.“Licensee Foreground Patents” means all of the Patents Controlled by
Licensee or any of its Affiliates or any Sublicensee that claim Licensee
Foreground Know-How; provided that in the case of any Patent owned by any
Sublicensee, such Patent shall constitute a Licensee Foreground Patent only to
the extent Controlled by Licensee or any of its Affiliates; provided, however,
that Licensee Foreground Patents shall exclude Licensee Background Patents.

1.87.“Licensee Know-How” means the Licensee Background Know-How and the Licensee
Foreground Know-How.

1.88.“Licensee Patents” means the Licensee Background Patents and the Licensee
Foreground Patents.

1.89.“Licensee Regulatory Documentation” has the meaning set forth in Section
3.12.1(ii) (Licensee Regulatory Documentation).

1.90.“Licensee Technology” means the Licensee Patents and Licensee Know-How.  

1.91.“Losses” has the meaning set forth in Section 10.1 (Indemnification of
Janssen).

1.92.“Major Market” means each of the [***].

1.93.“Manufacture” and “Manufacturing” means all activities related to the
production, manufacture, processing, filling, finishing, packaging, labeling,
shipping and holding of any compound or product or any intermediate thereof,
including process development, process qualification and validation, scale-up,
pre-clinical, clinical and commercial manufacture and analytic development,
product characterization, stability testing, quality assurance and quality
control.

1.94.“Materials” means chemical, biological or other tangible materials.

1.95.“Mono Product” means a Licensed Product containing as its sole active
ingredient a Licensed Compound that is also contained in a Combination Product.

8

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

1.96.“Net Sales” means the gross amounts invoiced on sales of a Licensed Product
by Licensee or any of its Affiliates or its Sublicensees (other than a Third
Party Distributor) to a Third Party purchaser in an arms-length transaction (for
clarity, including to a Third Party Distributor), less the following deductions,
determined in accordance with U.S. GAAP and its internal policies, procedures
and accounting standards, to the extent allocable to such Licensed Product under
U.S. GAAP and actually taken, paid, accrued, allowed, included or allocated
based on good-faith estimates in the gross sales price with respect to such
sales:  

1.96.1.normal and customary trade, cash and quantity discounts, allowances,
deductions, fees and credits, in the form of deductions actually allowed with
respect to sales of such Licensed Product (to the extent not already reflected
in the amount invoiced), excluding commissions for commercialization;

1.96.2.excise taxes, use taxes, tariffs, sales taxes and customs duties and
other government charges imposed on the sale of such Licensed Product to the
extent separately itemized on the invoice (but specifically excluding any income
taxes assessed against the income arising from such sale);

1.96.3.outbound freight, shipment and insurance costs and distribution fees paid
to Third Parties that are associated with physical distribution and handling of
product.  For clarity, such fees exclude fees paid to such Third Parties for
sales and marketing activities;

1.96.4.compulsory payments and cash rebates related to the sales of such
Licensed Product paid to a governmental authority (or agent thereof) pursuant to
governmental regulations, including government levied fees as a result of
healthcare reform policies;

1.96.5.retroactive price reductions, credits or allowances for rejections or
returns of such Licensed Product including for recalls, damaged goods and
billing errors;

1.96.6.invoiced amounts from a prior period that have not been collected and
have been written off by Licensee, its Affiliates or its Sublicensees (other
than Third Party Distributors), including bad debts, to the extent such amounts
have not been previously deducted and do not exceed, in the aggregate, 1% of Net
Sales in the applicable period; provided that any such amounts that are written
off will be added back in a subsequent period to the extent later collected; and

1.96.7.rebates, chargebacks and discounts (or the equivalent thereof) to managed
health care organizations, pharmacy benefit managers (or the equivalent
thereof), federal, state, provincial, local or other governments, or their
agencies or purchasers, reimbursers or trade customers.

The foregoing deductions shall be based on Licensee’s sales reporting system to
the extent the same complies with Applicable Law.  All such discounts,
allowances, credits, rebates and other deductions shall be fairly and equitably
allocated between such Licensed Product and other products of Licensee and its
Affiliates and its Sublicensees (other than Third Party Distributors) such that
such Licensed Product does not bear a disproportionate portion of such
deductions.  Sales of a Licensed Product by and between Licensee and its
Affiliates and its Sublicensees (other than Third Party Distributors) are not
sales to Third Parties and shall be excluded from Net Sales calculations for all
purposes; provided that (i) any resale by such Affiliate or Sublicensee to a
Third Party Distributor or to a Third Party for end use, shall be included in
Net Sales even if such Third Party Distributor is granted a sublicense and (ii)
the resale of Licensed Products by a Third Party Distributor shall be excluded
from Net Sales even if such Third Party Distributor is a
Sublicensee.  Compassionate use, “named patient sales”, sales made in connection
with clinical trials and product donations shall be excluded from Net Sales
calculations for all purposes.

9

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

If a Bundled Product is sold by Licensee, its Affiliates or its Sublicensees
(other than Third Party Distributors), then the Net Sales of such Licensed
Product, for the purposes of determining royalty and sales-based milestone
payments, shall be determined on a country by country basis by multiplying the
Net Sales of the Bundled Product in such country by the fraction, A/(A+B) where
A is the sales-volume-weighted average sale price in that country of such
Licensed Product in the previous Calendar Year when sold separately and B is the
sales-volume-weighted average sale price in that country in the previous
Calendar Year of the other product sold separately.  In the event that such
average sale price cannot be determined for either such Licensed Product or the
other product in the Bundled Product, then, for purposes of determining the
royalty payments due in respect of such Licensed Product, the adjustment to Net
Sales shall be determined by the Parties in good faith to reasonably reflect the
fair market value of the contribution of such Licensed Product in the Bundled
Product to the total fair market value of such Bundled Product.

In the event a Licensed Product is a Combination Product, the Net Sales for such
Combination Product shall be calculated as follows:  

If Licensee, its Affiliates or its Sublicensees (other than Third Party
Distributors) separately sells in such country, (a) a Mono Product and
(b) products containing as their sole active ingredient the Other Component in
such Combination Product, then the Net Sales attributable to such Combination
Product shall be calculated by multiplying actual Net Sales of such Combination
Product by the fraction A/(A+B) where: A is Licensee’s (or its Affiliate’s or
its Sublicensee’s) average Net Sales price during the period to which the Net
Sales calculation applies for the Mono Product in such country and B is
Licensee’s (or its Affiliate’s or its Sublicensee’s, as applicable) average Net
Sales price during the period to which the Net Sales calculation applies in such
country, for products that contain as their sole active ingredient the Other
Component in such Combination Product.

If Licensee, its Affiliate or its Sublicensee (other than Third Party
Distributors) separately sells in such country the Mono Product but does not
separately sell in such country products containing as their sole active
ingredient the Other Component in such Combination Product, then the Net Sales
attributable to such Combination Product shall be calculated by multiplying the
Net Sales of such Combination Product by the fraction A/C where: A is Licensee’s
(or its Affiliate’s or its Sublicensee’s) average Net Sales price during the
period to which the Net Sales calculation applies for the Mono Product in such
country and C is Licensee’s (or its Affiliate’s or its Sublicensee’s) average
Net Sales price in such country during the period to which the Net Sales
calculation applies for such Combination Product.

If Licensee, its Affiliates and its Sublicensees (other than Third Party
Distributors) do not separately sell in such country the Mono Product but do
separately sell products containing as their sole active ingredient the Other
Component in such Combination Product, then the Net Sales attributable to such
Combination Product shall be calculated by multiplying the Net Sales of such
Combination Product by the fraction (D-E)/D where: D is the average Net Sales
price during the period to which the Net Sales calculation applies for such
Combination Product in such country and E is the average Net Sales price during
the period to which the Net Sales calculation applies for products that contain
as their sole active ingredient the Other Component in such Combination Product.

If Licensee, its Affiliates and its Sublicensees (other than Third Party
Distributors) do not separately sell in such country either the Mono Product or
any product containing as its sole active ingredient the Other Component in such
Combination Product, then the Net Sales attributable to such Combination Product
shall be determined by the Parties in good faith based on the relative fair
market value of such Mono Product and such Other Components.    

 

1.97.“Non-Initiating Party” has the meaning set forth in Section 7.3.3
(Cooperation).

10

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

1.98.“Non-Lead Product” has the meaning set forth in Section 6.2.2 (Non-Lead
Products).

1.99. “Other Components” means any other active ingredients in a Combination
Product besides the Licensed Compound.

1.100.“Party” and “Parties” have the meaning set forth in the preamble hereto.

1.101.“Patents” means:  (i) all national, regional and international patents and
patent applications, including provisional patent applications; (ii) all patent
applications filed either from such patents, patent applications or provisional
applications or from an application claiming priority from either of these,
including divisionals, continuations, continuations-in-part, provisionals,
converted provisionals and continued prosecution applications; (iii) any and all
patents that have issued or in the future issue from the foregoing patent
applications ((i) and (ii)), including utility models, petty patents, innovation
patents and design patents and certificates of invention; and (iv) any and all
extensions or restorations by existing or future extension or restoration
mechanisms, including revalidations, reissues, re-examinations and extensions
(including any supplementary protection certificates and the like) of the
foregoing patents or patent applications ((i), (ii) and (iii)).

1.102.“Person” means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or other similar entity or organization, including a government or
political subdivision, department or agency of a government.

1.103.“Phase 1 Clinical Trial” means a human clinical trial for pharmacological
effect of a product or that would otherwise satisfy the requirements of §21
C.F.R. 312.21(a), or an equivalent clinical trial in a country other than the
United States.

1.104.“Phase 2 Clinical Trial” means a human clinical trial for which the
primary endpoints include a determination of dose ranges or an indication of
efficacy of a product in patients being studied or that otherwise is described
in 21 C.F.R. §312.21(b), or an equivalent clinical trial in a country other than
the United States.

1.105.“Phase 3 Clinical Trial” means a human clinical trial that is intended to
gather the additional information about whether a product is safe and effective
that is needed to evaluate the overall benefit-risk relationship of the drug and
to provide an adequate basis for physician labeling as described in 21 C.F.R.
§312.21(c), or an equivalent clinical trial in a country other than the United
States.

1.106.“POC Trial” means the first proof of concept [***] that meets the POC
Trial Criteria.

1.107.“POC Trial Criteria” means the criteria for the POC Trial developed by
[***] and provided to the JRC for [***] pursuant to Section 3.7.2 (POC Trial
Criteria Review).

1.108.“Portfolio Compounds” means (i) the [***], (ii) [***] or identified on
Schedule 1.108 (Specified Compounds) and (iii) [***].  

1.109.“Preliminary Data Package” means, with respect to a Licensed Compound (or
any Licensed Product containing such Licensed Compound), a package containing,
to the extent available based on the stage of development, [***].    

11

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

1.110.“Primary Designated Compound” has the meaning set forth in Section 3.5.2
(Back-Up Compounds).  

1.111.“Product Patent” means a Janssen Patent that Covers a Designated Compound,
a Licensed Compound or a Licensed Product.  

1.112.“Product-Specific Third Party Agreements” means, with respect to a
Licensed Compound or Licensed Product, any agreement entered into by and between
Licensee or any of its Affiliates, on the one hand, and one or more Third
Parties, on the other hand, that is related to Exploiting such Licensed Compound
or Licensed Product in the Field in the Territory, including (i) any agreement
pursuant to which Licensee or its Affiliates receives any license or other
rights to Exploit such Licensed Compound or Licensed Product, (ii) supply
agreements pursuant to which Licensee or its Affiliates obtain or may obtain
quantities of such Licensed Compound or Licensed Product, (iii) clinical trial
agreements, (iv) contract research organization agreements and (v) other service
agreements.

1.113.“Promotion” means the conduct of activities ordinarily undertaken by a
pharmaceutical company’s field sales representatives in the Territory aimed at
encouraging the approved use of a pharmaceutical product.  When used as a verb,
“Promoting” means to engage in any of the foregoing activities.  

1.114. “Reduction Floor” has the meaning set forth in Section 6.3.4 (Maximum
Amount of Royalty Reduction).

1.115.“Regulatory Approval” means, with respect to a country in the Territory,
any and all approvals (including Drug Approval Applications), licenses,
registrations or authorizations of any Regulatory Authority necessary to
commercially distribute, sell or market a Licensed Product in such country,
including, where applicable, (i) pricing or reimbursement approval in such
country, (ii) pre- and post-approval marketing authorizations (including any
prerequisite Manufacturing approval or authorization related thereto) and
(iii) labeling approval.

1.116.“Regulatory Authority” means any applicable supra-national, federal,
national, regional, state, provincial or local regulatory agencies, departments,
bureaus, commissions, councils or other government entities regulating or
otherwise exercising authority with respect to Development, Manufacturing,
marketing, commercialization, reimbursement or pricing of a Licensed Product in
the Territory, including the FDA in the United States and the EMA in the
European Union.

1.117.“Regulatory Documentation” means: all (i) applications (including all INDs
and Drug Approval Applications), registrations, licenses, authorizations and
approvals (including Regulatory Approvals); (ii) correspondence and reports
submitted to or received from Regulatory Authorities (including minutes and
official contact reports relating to any communications with any Regulatory
Authority) and all supporting documents with respect thereto, including all
adverse event files and complaint files; and (iii) clinical and other data
contained or relied upon in any of the foregoing; in each case ((i), (ii) and
(iii)) relating to Development Candidates, Licensed Compounds or Licensed
Products.  

1.118.“Regulatory Exclusivity Period” means, with respect to each Licensed
Product in any country in the Territory, a period of exclusivity (other than
Patent exclusivity) granted or afforded by Applicable Law or by a Regulatory
Authority in such country that confers exclusive marketing rights with respect
to such Licensed Product in such country, such as new chemical entity
exclusivity, new use or indication exclusivity, new formulation exclusivity,
orphan drug exclusivity, non-patent related pediatric exclusivity or any other
applicable marketing or data exclusivity, including any such periods listed in
the FDA’s Orange Book or any such periods under national implementations in the
EU of Article 10 of

12

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

Directive 2001/83/ED, Article 14(11) of Parliament and Council Regulation (EC)
No. 726/2004, Parliament and Council Regulation (ED) No. 141/2000 on orphan
medicines, Parliament and Council Regulation (ED) No. 1901/2006 on medicinal
products for pediatric use and all international equivalents of any of the
foregoing.

1.119.“Research Plan” means the written plan describing the [***] to be
conducted by Licensee with respect to [***] as described in Section 3.2
(Research Performance).    

1.120.“Research Term” means the period commencing on the Effective Date and,
unless the Agreement is earlier terminated by a Party pursuant to Article 11
(Term and Termination), ending on the later to occur of (i) the date that is
three years after the Effective Date and (ii) the date that is established under
Section 3.6 (Research Term) below as the end of the applicable extension period.

1.121.“Responsible Party” has the meaning set forth in Section 7.2.3
(Information and Cooperation).

1.122.“[***]” has the meaning set forth in Section 2.7.1 ([***] Compounds and
[***] Products).

1.123.“[***] Agreement” has the meaning set forth in Section 2.7.4 ([***]
Agreement).  

1.124.“[***] Compound” has the meaning set forth in Section 2.7.1 ([***]
Compounds and [***] Products).

1.125.“[***] Election Notice” has the meaning set forth in Section 2.7.3 ([***]
Exercise).  

1.126.“[***] Exercise Period” has the meaning set forth in Section 2.7.3 ([***]
Exercise).

1.127.“[***] Negotiation Period” has the meaning set forth in Section 2.7.4
([***] Agreement).

1.128.“[***] Notice” has the meaning set forth in Section 2.7.2 (Delivery of
[***] Notice).

1.129.“[***] Product” has the meaning set forth in Section 2.7.1 ([***]
Compounds and [***] Products).  

1.130.“[***] Term” has the meaning set forth in Section 2.7.1 ([***] Compounds
and [***] Products).

1.131.“Royalty Term” means, with respect to each Licensed Product and each
country in the Territory, the period beginning on the date of the First
Commercial Sale of such Licensed Product in such country and ending on the
latest to occur of: (i) there ceasing to be a Valid Claim of a Janssen Patent in
such country that Covers a Licensed Product or a Licensed Compound contained in
such Licensed Product as a composition of matter or as a method of treatment
included in the label of such Licensed Product; (ii) the expiration of
Regulatory Exclusivity Period in such country for such Licensed Product; and
(iii) the 10th anniversary of the First Commercial Sale of such Licensed Product
in such country.

13

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

1.132.“Second Extension Fee” has the meaning set forth in Section 3.6 (Research
Term).

1.133.“Sublicensee” means a Person, other than an Affiliate, that is, directly
or indirectly, granted a sublicense under any of the licenses or other rights
granted to Licensee in Section 2.1 (Grants to Licensee), as provided in Section
2.4 (Sublicenses).

1.134.“Term” has the meaning set forth in Section 11.1 (Term and Expiration).

1.135.“Territory” means the entire world.

1.136.“Third Party” means any Person other than Janssen, Licensee and their
respective Affiliates.

1.137.“Third Party Claims” has the meaning set forth in Section 10.1
(Indemnification of Janssen).

1.138.“Third Party Distributor” means any Third Party appointed by Licensee or
any of its Affiliates or Sublicensees to distribute, market and sell any
Licensed Product, with or without packaging rights, in one or more countries in
the Territory, in circumstances where such Third Party purchases its
requirements of, and takes title to, Licensed Product from Licensee or its
Affiliates or Sublicensees for resale but does not make any royalty or profit
share payment to Licensee or its Affiliates or Sublicensees with respect to its
resale of such Licensed Product.

1.139.“Third Party License” has the meaning set forth in Section 6.3.3
(Reductions).

1.140.“Trademark” means any word, name, symbol, color, shape, designation or any
combination thereof, including any trademark, service mark, trade name, brand
name, sub-brand name, trade dress, product configuration, program name, delivery
form name, certification mark, collective mark, logo, tagline, slogan, design or
business symbol, that functions as an identifier of source or origin, whether or
not registered and all statutory and common law rights therein and all
registrations and applications therefor, together with all goodwill associated
with, or symbolized by, any of the foregoing.

1.141.“United States” or “U.S.” means the United States of America and its
territories and possessions.

1.142.“Unspecified Compounds” means all compounds targeting [***] that are
generically encompassed by the claims of, and are Covered by, the [***], but
that are not (i) the [***] or (ii) [***] or identified on [***] (Specified
Compounds).

1.143.“UPC” has the meaning set forth in Section 7.6 (EU Unitary Patent System).

1.144.“Valid Claim” means (i) a claim of any issued and unexpired Patent whose
validity, enforceability or patentability has not been affected by
(a) irretrievable lapse, abandonment, revocation, dedication to the public or
disclaimer or (b) a holding, finding or decision of invalidity, unenforceability
or non-patentability by a court, governmental agency, national or regional
patent office or other appropriate body that has competent jurisdiction, such
holding, finding or decision being final and unappealable or unappealed within
the time allowed for appeal or (ii) a claim of a pending Patent application that
was filed and is being prosecuted in good faith and has not been abandoned or
finally disallowed without the possibility of appeal or re-filing of the
application; provided that under this clause (ii) such claim has not been
pending for more than five (5) years from the start of priority date, and
provided, further,

14

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

if such pending claim with a pendency period of five years or longer
subsequently issues, then it will be considered a Valid Claim upon issuance.

Article 2
GRANT OF RIGHTS

2.1

Grants to Licensee.

2.1.1Research Term License.  Subject to the terms and conditions of this
Agreement, Janssen hereby grants to Licensee for the duration of the Research
Term only (i) [***] license (even as to Janssen, but subject to Section 2.5
(Retention of Rights; No Other Rights Granted) and Section 2.7 ([***])) under
the [***] and (ii) [***] license under the other [***], in each case ((i) and
(ii)), with a right to grant sublicenses in accordance with Section 2.4
(Sublicenses), solely for Licensee to [***], and [***] in the Field in the
Territory.

2.1.2Derivatives License.  Subject to the terms and conditions of this
Agreement, Janssen hereby grants to Licensee for the duration of the Research
Term (i) [***] license (even as to Janssen, but subject to Section 2.5
(Retention of Rights; No Other Rights Granted) and Section 2.7 ([***])) under
the [***] and [***] and (ii) [***] license under the other [***], in each case
((i) and (ii)), with a right to grant sublicenses in accordance with Section 2.4
(Sublicenses), [***] and to [***] pursuant to Section 3.5 (Selection of
Designated Compounds) in accordance with Section 3.4 (Derivatives).

2.1.3Licensed Compound License.  Subject to the terms and conditions of this
Agreement, Janssen hereby grants to Licensee, (i) for the duration of the Term,
[***] license (even as to Janssen, but subject to Section 2.5 (Retention of
Rights; No Other Rights Granted) and Section 2.7 ([***])) under the [***] and
(ii) [***] license under the other [***], in each case ((i) and (ii)), with a
right to grant sublicenses in accordance with Section 2.4 (Sublicenses), to
Exploit Licensed Compounds and Licensed Products in the Field in the
Territory.  

2.1.4Declined Compound License.  Subject to the terms and conditions of this
Agreement, Janssen hereby grants to Licensee [***] license, without the right to
grant sublicenses except to contract research organizations conducting research
on behalf of Licensee, under the Janssen Technology, to use any [***] (or
Compound Form thereof) solely: (i) in the [***] of the Licensed Compounds and
Licensed Products; (ii) to perform its obligations under this Agreement; and
(iii) [***] (including the right to use contract research organizations to
conduct research on its behalf).

2.2

Limitations to License Grant. The licenses granted in Section 2.1 (Grants to
Licensee) are subject to the following limitations:

2.2.1in the case of any Licensed Product that is a [***], the license in Section
2.1.3 (Licensed Compound License) [***] to the extent that it Covers (in the
case of Patents) or is directed to (in the case of other Janssen Technology)
[***], but includes a license under any [***] to the extent that it Covers (in
the case of Patents) or is directed to (in the case of other Janssen Technology)
[***]

2.2.2notwithstanding the exclusivity provided for in Section 2.1 (Grants to
Licensee), the licenses granted in Section 2.1 (Grants to Licensee) shall be
[***] in the business of Janssen and its Affiliates and that is not [***] any
Licensed Compound, Licensed Product or Combination Product.

2.3

Grant to Janssen.  Subject to the terms and conditions of this Agreement,
Licensee hereby grants to Janssen and its Affiliates, after expiration of the
Research Term, [***] (subject to Licensee’s rights under Section 2.1.4 (Declined
Compound License)), royalty-free, fully paid-up license,

15

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

with the right to grant sublicenses (through multiple tiers), under the [***]
and any Compound Forms thereof and products containing any such [***].

2.4

Sublicenses.  Subject to Section 2.7 ([***]), Licensee shall have the right to
grant sublicenses (through multiple tiers) (i) under the licenses granted in
Section 2.1.1 (Research Term License) and Section 2.1.2 (Derivatives License)
during the Research Term to subcontractors; provided that such sublicenses are
entered into in accordance with Section 2.6 (Subcontracting) and (ii) under the
license granted in Section 2.1.3 (Licensed Compound License) with respect to
Licensed Compounds and Licensed Products.  Any sublicense granted by Licensee
under this Section 2.4 (Sublicenses) shall be consistent with, and expressly
made subject to, the terms and conditions of this Agreement including Section
2.7 ([***]).  Licensee hereby guarantees the performance of its Affiliates and
permitted Sublicensees and the grant of any such sublicense shall not relieve
Licensee of its obligations under this Agreement, except to the extent they are
satisfactorily performed by such Sublicensee.  Licensee shall provide to Janssen
a copy of any sublicense agreement executed by Licensee or any of its Affiliates
that includes [***] within [***] days after its execution; provided that such
sublicense agreement may [***].  If the licenses granted to Licensee under
Section 2.1.1 (Research Term License), Section 2.1.2 (Derivatives License), or
Section 2.1.3 (Licensed Compound License) are terminated pursuant to Article 11
(Term and Termination), then, at the written request of any Sublicensee (other
than a [***]), [***] that is sublicensed to such Sublicensee of the [***] as set
forth in such sublicense agreement between Licensee and such Sublicensee;
provided, however, that (a) such Sublicensee undertakes to perform in all
respects its obligations under the applicable sublicense agreement, (b) such
direct license agreement would not impose on Janssen [***] under this Agreement,
and (c) the direct license agreement would require such Sublicensee to [***] as
a result of such Sublicensee’s performance under the sublicense agreement.  

2.5

Retention of Rights; No Other Rights Granted.

2.5.1Retained Rights of Janssen.  Notwithstanding anything to the contrary in
this Agreement and without limitation of any rights granted to or reserved by
Janssen pursuant to any other term or condition of this Agreement, Janssen
hereby expressly retains, on behalf of itself and its Affiliates (and on behalf
of its licensors, (sub)licensees and contractors) rights in and to the Janssen
Technology, in each case, (i) to perform its obligations under this Agreement;
(ii) to conduct [***] with respect to any [***] other than a Licensed Compound;
and (iii) to conduct [***].

2.5.2Retained Rights of Licensee. Notwithstanding anything to the contrary in
this Agreement and without limitation of any rights granted to or reserved by
Licensee pursuant to any other term or condition of this Agreement, Licensee
hereby expressly retains, on behalf of itself and its Affiliates (and on behalf
of its licensors, (sub)licensees and contractors) rights in and to the Licensee
Foreground Know-How and Licensee Foreground Patents, in each case, to use [***]
and Compound Forms thereof (i) in the [***] of Licensed Compounds and Licensed
Products; (ii) to perform its obligations under this Agreement; and (iii) to
conduct [***].  

2.5.3No Other Rights Granted.  Except as expressly provided in this Agreement
(including in Section 2.7 ([***])), and without limitation of Section 2.5.1
(Retained Rights of Janssen) or Section 2.5.2 (Retained Rights of Licensee),
each Party specifically reserves all rights not expressly granted to the other
Party and grants no other right or license not expressly granted herein.  

2.6

Subcontracting.  Licensee may subcontract with a Third Party to perform services
in connection with its performance of its obligations and exercise of its rights
under this Agreement (including contract research organizations, contract
manufacturers and academic collaborators); provided that (i) no such permitted
subcontracting shall relieve Licensee of obligations hereunder (except to the
extent satisfactorily performed by such subcontractor) or any liability and
(ii) the agreement pursuant to

16

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

which Licensee engages any Third Party subcontractor must (a) be consistent in
all material respects with this Agreement and (b) obligate such subcontractor to
comply with terms substantially similar to the confidentiality, intellectual
property and other relevant provisions of this Agreement.  

2.7

[***].  

2.7.1[***] Compounds and [***] Products.  Subject to Section 2.7.6 ([***]
Limitations), with respect to each Licensed Compound Developed by or on behalf
of Licensee, its Affiliates or Sublicensees for [***] (any such Licensed
Compound, a “[***] Compound” and any Licensed Product containing such [***]
Compound (or Compound Form thereof), a “[***] Product”), during the period
beginning on the Effective Date and continuing until the date that is [***] days
following [***] for the applicable [***] Product in a Major Market (such period,
the “[***] Term”), Janssen shall have [***] with Licensee to (i) [***] from
Licensee [***] (ii) [***] from Licensee [***], in each case ((i) and (ii)), to
[***] such [***] (and Compound Forms thereof) and [***] in the Field in the
Territory, before Licensee [***], any such [***] (and Compound Forms thereof) or
[***] in the Field in the Territory as set forth in this Section 2.7 [***] (such
right with respect to each [***].

2.7.2Delivery of [***] Notice.  Subject to Section 2.7.6 ([***] Limitations), if
[***], any [***] (or any [***] containing such [***]) during the [***], then, in
each case, Licensee shall so notify Janssen in writing and provide Janssen [***]
with respect to such [***] (and any [***] Products containing such [***]) (such
notice and the Preliminary Data Package, a “[***] Notice”).    

2.7.3[***] Exercise.  Janssen may exercise a [***] with respect to a [***]
Compound (and any [***] containing such [***]) by providing written notice to
Licensee (a “[***] Election Notice”) at any time during the period commencing on
the first date on which Janssen has received the [***] and ending [***] days
thereafter (the “[***] Exercise Period”) with respect to such [***] opportunity.

2.7.4[***] Agreement.  If Janssen exercises a [***] with respect to a
[***]  (and [***] containing such [***]) during the [***], then (i) within [***]
days of Licensee’s receipt of the [***], Licensee will provide to Janssen a
[***] with respect to such [***] (and any [***] containing such [***]) and will
certify to Janssen that it has provided to Janssen the [***] and (ii) during the
period [***] that Licensee certifies to Janssen that Licensee has provided the
[***] to Janssen and ending [***] days thereafter (or such later date as may be
mutually agreed by the Parties) (the “[***] Negotiation Period”), the Parties
shall [***] in good faith the terms and conditions of an agreement pursuant to
which Janssen or an Affiliate of Janssen would obtain the [***] such [***]  (and
any [***] containing such [***]) in the Field in the Territory (a “[***]
Agreement”).  

2.7.5Janssen Failure to Exercise.  Subject to Section 2.7.7 ([***]), if (i)
Janssen does not deliver a [***] to Licensee with respect to any [***] during
the applicable [***] or (ii) Licensee and Janssen cannot agree on the terms of a
[***] with respect to the applicable [***] (and [***] containing such [***])
during the applicable [***], then, in either case ((i) or (ii)), Licensee or its
Affiliate, as applicable, shall be [***]; provided that, in the case of (ii)
above, [***].

2.7.6[***] Limitations. The [***] granted to Janssen in this Section 2.7 ([***])
shall not be triggered by any [***] in circumstances in which [***]. In
addition, the [***] granted to Janssen in this Section 2.7 ([***]) will not be
triggered in the event of [***]; provided that in the event of any such [***],
the [***] granted to Janssen in this Section 2.7 ([***]) shall survive for the
benefit of Janssen.  

2.7.7[***].  It is the intention of the Parties that in the event that Licensee
[***] (or a Back-Up Compound thereto) (or [***] (or Back-Up Compound thereto)),
[***] would be [***].  

17

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

Accordingly, notwithstanding the terms of Section 2.7.2 (Delivery of [***]) or
Section 2.7.5 (Janssen’s Failure to Exercise), (i) Licensee may not deliver a
[***] to Janssen with respect to [***] (or a Back-Up Compound thereto) or [***]
(or Back-Up Compound thereto) prior to [***] (or a Back-Up Compound thereto) or
[***] (or Back-Up Compound thereto) and (ii) if Janssen delivers a [***] to
Licensee with respect [***] (or Back-Up Compound thereto) during the applicable
[***], but Licensee and Janssen do not agree on [***] (or Back-Up Compound
thereto) ([***] (or Back-Up Compound thereto)) during the applicable [***], then
during any period that Licensee is engaged in [***] (or Back-Up Compound
thereto) (or any [***] (or Back-Up Compound thereto)), at Janssen’s request,
Licensee will continue to engage on a [***] with Janssen with respect to such
[***].  During any such [***], Licensee shall promptly update the [***]
delivered pursuant to Section 2.7.4 ([***]) to include [***] to the [***] that
are generally [***].  

2.8

Janssen Exclusivity.  

2.8.1Research Term.  During the Research Term, Janssen shall not, directly or
indirectly, Exploit (or license, authorize, appoint, engage or otherwise enable
any Affiliate or Third Party to Exploit) any Portfolio Compound or any
Derivative of any Portfolio Compound in the Field in the Territory other than
(i) to perform its obligations under this Agreement; (ii) to [***] with respect
to any [***] or [***] other than a Licensed Compound; and (iii) [***].

2.8.2Licensed Compounds.  During the Term, Janssen shall not, directly or
indirectly, Exploit, or license, authorize, appoint, engage or otherwise enable
any Affiliate or Third Party to Exploit, Licensed Compounds or Licensed Products
in each case, in the Field in the Territory.  

2.9

Licensee Exclusivity.  After the Research Term, Licensee shall not, directly or
indirectly, [***] any [***], and Compound Forms thereof, other than (i) in the
[***] Licensed Compounds and Licensed Products; (ii) to perform its obligations
under this Agreement; and (iii) to conduct [***].

Article 3
DEVELOPMENT, REGULATORY AND COMMERCIALIZATION ACTIVITIES

3.1

Research and Development Program; Overview.  The principal goal of the program
of research and Development under this Agreement is to identify, Develop and
Commercialize Licensed Products as set forth below.   Janssen shall have no
responsibility for conducting any activities in the Research Plan or Development
Plans.  

3.2

Research Performance.  The Research Plan shall consist solely of [***]
activities directed to the identification of Development Candidates for
designation as Designated Compounds as described below.  Within [***] days of
the Effective Date, Licensee shall develop and adopt the Research Plan and shall
provide such plan to Janssen, whereupon such plan shall be appended by the
Parties to this Agreement as Schedule 3.2 (Research Plan); provided that
activities under the Research Plan will be consistent with the terms of this
Agreement.  Licensee shall be responsible for all costs and expenses in
connection with the conduct of such research activities.

3.3

Research Reports.  On a semi-annual basis in each Calendar Year during the
Research Term, Licensee shall provide to Janssen [***] reports of the research
activities with respect to the Portfolio Compounds that it has performed, or
caused to be performed, since the preceding report, which reports shall be in
the same format as Licensee produces in the ordinary course of business for
similar programs conducted by Licensee.  

3.4

Derivatives.  During the Research Term, subject to the terms and conditions of
this Agreement, Licensee may make Derivatives of any Portfolio Compound for the
purpose of identifying

18

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

potential compounds for designation as Designated Compounds pursuant to Section
3.5.1 (Notice; Fee) and for the purpose of Developing Licensed Compounds and
Licensed Products.

3.5

Selection of Designated Compounds.  

3.5.1Notice; Fee.  During the Research Term, Licensee shall have the right to
designate [***] in accordance with the terms of this Section 3.5.1 (Notice;
Fee).  Licensee may designate any [***] by providing a written notice to Janssen
(each such notice, a “Designation Notice”) that sets forth [***] and [***] with
respect to such [***]; provided that, in the case of an [***], Licensee shall
include in the applicable Designation Notice the [***] and the [***]
demonstrating that such [***] meets the [***] each as set forth in Schedule
3.5.1 (the “Designation Criteria”).  In addition, notwithstanding its failure to
meet the Designation Criteria, Janssen [***], following Licensee’s request for
such designation, confirm that Licensee may designate as a Designated Compound
any [***] (each a “Janssen Designated Compound Confirmation”).  Upon receipt by
Janssen of (i) a Designation Notice and the Designation Fee for any [***] (which
notice, for any [***], will include the applicable [***]), and (ii) the
Designation Fee for any [***], but that Janssen has confirmed in a Janssen
Designated Compound Confirmation that such [***] for purposes of this Agreement,
and in each case ((i) and (ii)), the applicable compound shall become a
“Designated Compound” under this Agreement; provided that the Designation Fee
will not be payable with respect to the [***], but will be payable with respect
to any other [***], whether such compound is a [***].  Subject to Section 3.5.2
(Back-Up Compounds) and Section 3.7.1 (Initial Adoption of Lead Compound
Development Plans), within [***] months following designation of a [***] as a
Designated Compound, Licensee shall develop and adopt a [***].

3.5.2Back-Up Compounds.  Licensee may, in its discretion, at any time during the
Research Term, designate in accordance with Section 3.5.1 (Notice; Fee) [***]
Designated Compounds as Back-Up Compounds with respect to any other Designated
Compound (such Designated Compound, a “Primary Designated Compound”).  If, at
any time during the Term Licensee reasonably determines in good faith that the
Development of a [***] has not yielded sufficient progress and that Development
activities with respect to such Primary Designated Compound should be
discontinued, then Licensee shall use Commercially Reasonable Efforts to
designate one of the [***], and such [***] will thereafter be considered a
[***]; provided that [***].  If the Parties agree upon a Development Plan for a
Back-Up Compound for [***], then all provisions of this Agreement that relate
specifically to [***], including Section 3.7 (Development Plans and Performance)
and Section 11.2.3 (Termination without Cause by Licensee), will thereafter
relate to such [***].  In each case, following substitution of a given [***] for
the corresponding [***], the discontinued [***] will thereafter be considered to
be a [***] for such new [***].  The Development diligence obligations set forth
in Section 3.8 (Development Diligence) and the Commercialization diligence
obligations set forth in Section 3.13.1 (Commercialization Diligence) will not
apply to any [***] unless and until Licensee designates a particular [***] as a
[***], and Licensee will not be required to [***] with respect to any [***]
until such time.

3.5.3Conclusion of Research Term; Declined Compounds.  Any [***] or [***] not
designated by Licensee as a Designated Compound (either as a [***] or as a
[***]) by the end of the Research Term and any Compound Form of such [***] or
[***] shall automatically become a “Declined Compound.”  Other than with respect
to any Back-Up Compound, Licensee’s rights to designate any Development
Candidate as a Designated Compound shall automatically expire upon the
expiration of the [***]. Without limitation to other reporting obligations set
forth in this Article 3 (Development, Regulatory and Commercialization
Activities), at the end of the Research Term, Licensee shall provide to Janssen
a [***] that it identified, discovered, researched or otherwise Developed during
the Research Term, but did not designate as a Designated Compound.  In addition,
Licensee shall use reasonable efforts deliver to Janssen any [***] in its
possession with respect to such [***] within [***] months of the completion of
the Research Term.

19

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

3.6

Research Term.  If Licensee has used Commercially Reasonable Efforts to perform
research activities with respect to the [***] during the Research Term but
[***], then Licensee may elect, on a year-by-year basis, by providing written
notice thereof to Janssen, to extend the Research Term for a total of up to two
additional years as follows.  For the first year that the Research Term is
extended pursuant to the preceding sentence (i.e., the Research Term is extended
through the date that is the fourth anniversary of the Effective Date), Licensee
shall make a non-refundable payment to Janssen of [***] (the “First Extension
Fee”).  For the second year that the Research Term is extended pursuant to the
first sentence of this Section 3.6 (Research Term) (i.e., the Research Term is
extended through the date that is the fifth anniversary of the Effective Date),
Licensee shall make a non-refundable payment to Janssen of [***] paid by
Licensee to Janssen with respect to designations made subsequent to payment of
the First Extension Fee (the “Second Extension Fee”).   Any election to extend
the Research Term must be made prior to the end of the then-current Research
Term.  The First Extension Fee and the Second Extension Fee shall each be paid
in the manner specified in Section 6.5 (Mode of Payment) no later than [***]
Business Days after Licensee provides its written notice of extension to
Janssen.  

3.7

Development Plans and Performance.  

3.7.1Initial Adoption of Lead Compound Development Plans.  The [***] Development
Plan is set forth on Schedule 3.7.1 ([***] Development Plan).  Within [***]
months after the Effective Date, [***] shall develop a Development Plan for
[***] and shall adopt such plan upon written notice and provision thereof to
[***].  

3.7.2POC Trial Criteria Review.  No later than [***] days prior to the filing of
the first IND for a Licensed Product containing [***] or any Compound Form
thereof, Licensee will develop the POC Trial Criteria for such Licensed Product,
present such criteria to the JRC for its [***] in accordance with Section 5.1.2
(JRC Responsibilities) and [***]. Licensee shall be solely responsible for [***]
the POC Trial in a manner consistent with the POC Trial Criteria last presented
to the JRC.  

3.7.3Updates to Development Plans.  Licensee shall have the right to update or
amend any Development Plan upon [***]; provided that Licensee will provide to
the JRC for its [***] drafts of any updates or amendments to the [***]
Development Plan and will consider such comments in good faith.  Notwithstanding
the foregoing, in no event may Licensee amend or update any Development Plan in
a manner that imposes obligations on Janssen or is inconsistent with Licensee’s
obligations under Section 3.8 (Development Diligence).  

3.7.4Performance.  For each Designated Compound, Licensee shall use Commercially
Reasonable Efforts to perform or cause to be performed the activities provided
for in the Development Plan for such Designated Compound.

3.8

Development Diligence.  Subject to Section 3.5.2 (Back-Up Compounds), Licensee
shall use Commercially Reasonable Efforts to (i) [***] and (ii) [***].  

3.9

Development Costs. Licensee shall be responsible for all costs and expenses
incurred in connection with the Development of, and obtaining and maintaining
Regulatory Approvals for, the Licensed Products.    

3.10

Development Reports.  On a semi-annual basis in each Calendar Year during which
Licensee or its Affiliate or Sublicensee is performing Development activities
with respect to any Licensed Compound or Licensed Product under any Development
Plan, Licensee shall, or shall cause such Affiliate or Sublicensee to, provide
to Janssen [***] reports of such Development activities it has performed, or
caused to be performed, since the preceding report (including all regulatory
activities), which

20

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

reports shall be in the same format as Licensee or such Affiliate or Sublicensee
produces in the ordinary course of business for similar programs conducted by
Licensee or such Affiliate or Sublicensee.  Each such report shall contain
sufficient detail to enable Janssen to assess Licensee’s compliance with its
obligations set forth in Section 3.8 (Development Diligence).

3.11

Records.  Licensee shall, and shall cause its Affiliates and its Sublicensees
to, maintain, in good scientific manner, complete and accurate books and records
pertaining to the conduct of activities under the Research Plan and the
Development of Licensed Compounds and Licensed Products hereunder.  Such books
and records shall (i) be appropriate for patent and regulatory purposes, (ii) be
in compliance with Applicable Law, (iii) properly reflect all work done and
results achieved in the performance of such activities hereunder and (iv) be
retained by Licensee for at least [***] years after the expiration or
termination of this Agreement in its entirety or for such longer period as may
be required by Applicable Law.

3.12

Regulatory Activities.  

3.12.1Regulatory Approvals.  

(i)

Drug Approval Applications.  As between the Parties and except as otherwise set
forth in this Agreement, Licensee shall have the sole right to prepare, obtain
and maintain Drug Approval Applications (including the setting of the overall
regulatory strategy therefor), other Regulatory Approvals and other submissions
and to conduct communications with the Regulatory Authorities, for Licensed
Products in the Territory (which shall include filings of or with respect to
INDs and other filings or communications with the Regulatory Authorities).  

(ii)

Licensee Regulatory Documentation.  Subject to the terms and conditions of this
Agreement, Janssen shall and hereby does transfer and assign to Licensee, and
Licensee hereby receives and assumes from Janssen, all of Janssen’s rights,
title and interests in and to the [***].  Janssen will promptly submit all
filings, letters and other documentation to the applicable Regulatory Authority
necessary to effect such assignment and transfer of the [***]. Except to the
extent prohibited by Applicable Law, or as provided in Section 11.4
(Consequences of Termination), all Regulatory Documentation (including all
Regulatory Approvals) for the Licensed Compounds or Licensed Products with
respect to the Territory developed or generated by or granted to Licensee, its
Affiliates or its Sublicensees or granted to Licensee, its Affiliates or its
Sublicensees after the Effective Date shall be owned by and shall be the sole
property and held in the name of, Licensee or its designated Affiliate or
Sublicensee (together with the IND for JNJ7414 assigned by Janssen to Licensee,
the “Licensee Regulatory Documentation”).  

3.13

Commercialization.  

3.13.1Commercialization Diligence.  Licensee shall be solely responsible for
Commercialization of the Licensed Products throughout the Territory at
Licensee’s own cost and expense.  For each Licensed Product that obtains
Regulatory Approval in any Major Market, Licensee shall use Commercially
Reasonable Efforts to Commercialize such Licensed Product in such Major
Market.  

3.13.2Commercialization Reports.  On a [***] basis in each Calendar Year during
which Licensee or its Affiliate or Sublicensee is performing Commercialization
activities with respect to any Licensed Compound or Licensed Product, Licensee
shall provide, or shall cause such Affiliate or Sublicensee, as applicable, to
provide to Janssen [***] reports of such Commercialization activities it has
performed, or caused to be performed, since the preceding report, which reports
shall be in the same format as Licensee or such Affiliate or Sublicensee
produces in the ordinary course of business

21

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

for similar programs conducted by Licensee or such Affiliate or
Sublicensee.  Each such report shall contain sufficient detail to enable Janssen
to assess Licensee’s compliance with its obligations set forth in Section 3.13.1
(Commercialization Diligence).

Article 4
Technology Disclosure and Transfer; Supply

4.1

Technology Disclosure and Transfer.

4.1.1In General.  

(i)Disclosed Know-How.  Within [***] days of the Effective Date, Janssen shall
disclose and make available to Licensee [***] of each Portfolio Compound set
forth on Schedule 1.108 (Specified Compounds); and certain specified data
available for certain Portfolio Compounds set forth in Schedule 4.1.1(i)
(Disclosed Know-How) ([***] and data disclosed by Janssen to Licensee hereunder,
the “Disclosed Know-How”).  Janssen shall make such Disclosed Know-How available
to Licensee substantially in the form maintained by Janssen or in such other
form as the Parties shall agree.

(ii)Licensed Materials.  Within [***] days of the Effective Date, Janssen shall
transfer to Licensee the Materials in the quantities set forth on Schedule
4.1.1(ii) (Licensed Materials) (such Materials, together with any additional
Materials disclosed or transferred by Janssen to Licensee hereunder, the
“Licensed Materials”).  Janssen shall make such Licensed Materials available to
Licensee substantially in the form maintained by Janssen or in such other form
as the Parties shall agree.

(iii)Further Know-How.  Within [***] of the Effective Date,  Janssen and
Licensee will cooperate as provided for in Section 4.1.3 (Related Cooperation)
and Janssen will disclose and make available to Licensee during such [***]
period [***] the data for the Portfolio Compounds set forth on Schedule
4.1.1(iii) (Further Know-How).  In addition, until the [***] anniversary of the
Effective Date, if Licensee reasonably determines that there is material
Information within the Janssen Know-How with respect to any Portfolio Compound
set forth on Schedule 1.108 (Specified Compounds) in Janssen’s possession that
has not been provided pursuant to Schedule 4.1.1(i) (Disclosed Know-How) or
Schedule 4.1.1(iii) (Further Know-How) that is necessary or useful for Licensee
to Exploit such Portfolio Compound in accordance with this Agreement, then
Licensee may notify Janssen, and Janssen will use reasonable commercial efforts
to promptly disclose and make available to Licensee such Information in
substantially the form such Information is maintained (e.g., as reports or raw
data as applicable) by Janssen; provided that Janssen is under no obligation to
provide any such requested Information that cannot be located after using
reasonable efforts.  Any Information that is provided under this Section
4.1.1(iii) (Further Know-How) shall thereafter be considered “Disclosed
Know-How” for purposes of this Agreement.

4.1.2Licensed Materials Disclaimer.  Licensee acknowledges that compounds,
reagents and other materials supplied by Janssen hereunder are experimental in
nature and provided as is, without any warranties as to merchantability or
fitness for a particular purpose, including [***] (Licensed
Materials).  Licensee further acknowledges that all of such materials’
properties or characteristics are not known, and agrees that it shall use such
materials with reasonable care and shall assume responsibility for any losses or
injuries incurred by it or its Affiliates or subcontractors or Sublicensees
through use of such materials.  

4.1.3Related Cooperation.  Representatives from each Party’s scientific
organizations will reasonably cooperate with each other to facilitate the
transfer of Disclosed Know-How and Licensed Materials as set forth in Section
4.1.1 (In General). Without limiting the generality of the

22

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

foregoing, during the [***] period referred to in Section 4.1.1(iii) (Further
Know-How) and for a [***] day period thereafter, and for no more than a
cumulative total of [***], at no cost to Licensee, Janssen shall provide
reasonable assistance requested by Licensee to facilitate its understanding of
the Disclosed Know-How by making appropriate personnel of Janssen reasonably
available for meetings at applicable Janssen facilities or teleconferences and
e-mail communications regarding the Disclosed Know-How and the Licensed
Materials.  Licensee acknowledges that such cooperation shall not require
Janssen to conduct any research or development activities or generate any
information or materials.  Each Party shall designate an employee to serve as
the primary point of contact between the Parties in relation to any questions
raised by Licensee pursuant to this Section 4.1.3 (Related Cooperation).

4.1.4Return of Janssen Know-How and Licensed Materials.  Upon expiration of the
Research Term, Licensee shall return to Janssen (or destroy and confirm such
destruction in writing) all Janssen Know-How in its possession or Control that
is reasonably necessary or useful for the Development of any Portfolio Compound,
other than Janssen Know-How that pertains specifically to or is reasonably
necessary or useful for the Exploitation of any Licensed Compounds and Licensed
Products.

4.2

Manufacture and Supply.  Following the Effective Date, Licensee shall be solely
responsible, itself and through its Affiliates and Sublicensees at their own
expense, for Manufacturing or having Manufactured Development Candidates,
Licensed Compounds and Licensed Products.  

Article 5
JOINT REVIEW COMMITTEE

5.1

Joint Review Committee.  

5.1.1Establishment of Joint Review Committee.  Promptly after the Effective
Date, the Parties shall establish a joint committee (the “Joint Review
Committee” or “JRC”), which shall consist of two representatives from each of
the Parties.  From time-to-time, each Party may substitute one or more of its
representatives to the JRC upon written notice to the other Party.  Licensee
shall select from its representatives the chairperson for the JRC, which
chairperson may be changed from time-to-time upon written notice to Janssen. The
chairperson shall perform administrative tasks required to facilitate efficient
operation of the JRC.

5.1.2JRC Responsibilities.  The JRC shall [***].  The purpose of the JRC shall
be to [***] Licensee’s conduct of activities in relation to the Research Plan
and Development activities with respect to Licensed Compounds, including
progress under the Research Plan, Development Plans and this Agreement.  Without
limiting the generality of the foregoing, the JRC shall [***] (i) the [***];
(ii) the [***]; and (iii) updates and amendments to the [***]; provided that
Licensee [***].  In addition, the JRC will provide [***] contained in the
research reports provided by Licensee pursuant to Section 3.3 (Research Reports)
and Development reports provided by Licensee pursuant to Section 3.10
(Development Reports), to the extent the research and Development activities
contained in such reports pertain to Portfolio Compounds, Licensed Compounds or
Licensed Products (as applicable).

5.1.3Meetings.  The JRC shall meet two times per Calendar Year or as otherwise
agreed to by the Parties. Representatives of the Parties on the JRC may attend a
meeting either in person or by telephone, video conference or similar means in
which each participant can hear what is said by and be heard by, the other
participants.  The chairperson of the JRC shall be responsible for calling
meetings on no less than 20 Business Days’ notice unless exigent circumstances
require shorter notice.  The chairperson shall set agendas for such meetings,
taking account of any inputs or proposals made by Janssen with respect to such
agendas.  Each Contact Person or other employees or consultants of a Party who
are not representatives of the Parties on the JRC may attend meetings of the
JRC; provided, however, that such

23

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

attendees are bound by obligations of confidentiality and non-disclosure at
least as protective of the other Party as those set forth in Article 8
(Confidentiality and Non-Disclosure).  

5.1.4Expenses.  Each Party shall bear all its own costs, including expenses
incurred by its JRC members or by any additional non-member participants of such
Party in connection with their attendance at JRC meetings and other activities
related to the JRC.

5.1.5No Authority to Modify Agreement.  The JRC shall have no authority to
modify any provision set forth in the body or in any Schedule of this Agreement,
including any payment conditions or terms, periods for performance, or
obligations of the Parties as set forth in this Agreement, which may be modified
only by written agreement of the Parties.

5.1.6Discontinuation; Disbandment; Annual Reports.  The JRC shall continue to
exist until the first to occur of: (i) the Parties mutually agreeing to disband
the JRC; or (ii) Janssen providing to Licensee written notice of its intention
to disband the JRC.  Upon the occurrence of any of the foregoing, (a) the JRC
shall disband, have no further responsibilities or authority under this
Agreement and will be considered dissolved by the Parties and (b) any
requirement of a Party to provide Information or other materials to the JRC
shall be deemed a requirement to provide such Information or other materials to
the other Party.  

5.2

Contact Persons.  Each Party shall appoint a person who shall oversee contact
between the Parties for all matters relating to this Agreement (each, a “Contact
Person”), which person may be replaced at any time upon written notice to the
other Party.  Each Contact Person shall work together to manage and facilitate
the communication between the Parties under this Agreement.  The Contact Persons
shall not have decision-making authority with respect to any matter under this
Agreement.

Article 6
PAYMENTS AND RECORDS

6.1

Upfront Payment.  In partial consideration of the rights granted by Janssen to
Licensee hereunder, Licensee shall pay Janssen the amount of $1,000,000 within
30 days following the Effective Date.  

6.2

Milestones.  In partial consideration of the rights granted by Janssen to
Licensee hereunder, Licensee shall pay to Janssen the following nonrefundable
and noncreditable milestone payments, at the time and in the manner specified in
Section 6.2.6 (Determination that Milestones Have Occurred and Timing of
Payments).

6.2.1First Licensed Product. Upon the [***], Licensee shall pay to Janssen a
one-time milestone payment of $[***]. Such milestone payment will be made in
addition to the applicable milestone payment to be made by Licensee to Janssen
upon the [***] pursuant to Section 6.2.2(i) (Non-Lead Products; Milestones) or a
[***] pursuant to Section 6.2.3(i) (Lead Products; Milestones).  For example, if
such Licensed Product is a [***], then Licensee would pay to Janssen a total of
$[***] upon [***], and if such Licensed Product is a [***], then Licensee would
pay to Janssen a total of $[***] upon such [***].

6.2.2Non-Lead Products.  

(i)

Milestones.  On a Non-Lead Product by Non-Lead Product basis, Licensee shall pay
to Janssen a milestone payment upon the achievement of each of the following
milestone events for the first Licensed Product to achieve the applicable
milestone that contains a particular Licensed

24

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

Compound other than a Lead Compound (or any Compound Form thereof) or any
Back-Up Compound (or any Compound Form thereof) with respect to which such Lead
Compound is the Primary Designated Compound (each a “Non-Lead Product”).  

 

TABLE 6.2.2(i) – Non-Lead Products

 

EVENT

PAYMENT AMOUNT

(1)

[***]

$[***]

(2)

[***]

$[***]

(3)  

[***]

$[***]

(4)

[***]

$[***]

(5)

[***]

$[***]

(6)

[***]

$[***]

 

(ii)

Product-by-Product Payment.  Subject to Section 6.2.2(iii) (One Payment per
Compound) and Section 6.2.2(iv) (Subsequent Non-Lead Products), each milestone
payment in Section 6.2.2(i) (Milestones) shall be payable on a Non-Lead
Product-by-Non-Lead Product basis based on the first achievement of such
milestone for each applicable Non-Lead Product.

(iii)

One Payment per Compound.  The Parties recognize that different Non-Lead
Products may contain the same Licensed Compound.  Notwithstanding anything to
the contrary in Section 6.2.2(i) (Milestones) or 6.2.2(ii) (Product-by-Product
Payment), the Parties agree that the milestones in Section 6.2.2(i) (Milestones)
((1) through (6), inclusive) shall be payable only once with respect to each
distinct Licensed Compound (or Compound Form thereof) regardless of the number
of Non-Lead Products containing such Licensed Compound (or Compound Form
thereof).

(iv)

[***].  Notwithstanding anything to the contrary in Section 6.2.2(i)
(Milestones), Section 6.2.2(ii) (Product-by-Product Payment), and Section
6.2.2(iii) (One Payment per Compound), Milestone (1) ([***]) and Milestone (2)
([***]) set forth in Table 6.2.2(i) will not be owed with respect to Non-Lead
Products containing a second or any subsequent Licensed Compound unless, at the
time of designation of the applicable second or subsequent Licensed Compound
pursuant to Section 3.5 (Selection of Designated Compounds), there is at least
[***] remaining on any Janssen Patent Covering the composition of matter of such
second or subsequent Licensed Compound, not taking into account the availability
of any [***].  

6.2.3Lead Products.

(i)

Milestones.  On a Lead Product-by-Lead Product basis, Licensee shall pay to
Janssen a milestone payment upon the achievement of certain milestone events for
the first

25

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

Licensed Product to achieve the applicable milestone that contains each Lead
Compound (or any Compound Form thereof) (i.e., each of (a) [***] and Compound
Forms thereof and (b) [***] and Compound Forms thereof) or, in each case ((a)
and (b)), any Back-Up Compound (or any Compound Form thereof) with respect to
which such Lead Compound is the Primary Designated Compound (each a “Lead
Product”).  Licensee shall pay to Janssen the milestone payments set forth in
Table 6.2.3(i) upon Licensee’s achievement of the applicable events set forth in
such table for the applicable Lead Product.

 

TABLE 6.2.3(i) – Lead Products

 

EVENT

PAYMENT AMOUNT

(1)

[***]

  $[***]

(2)(a)

[***]

  $[***]

(2)(b)

[***]

  $[***]

(3)(a)  

[***]

  $[***]

(3)(b)

[***]

  $[***]

(4)

[***]

  $[***]

(5)

[***]

  $[***]

(6)

[***]

  $[***]

 

(ii)

Product-by-Product Payment.  Subject to Section 6.2.3(iii) (One Payment per
Compound), each milestone payment in Section 6.2.3(i) (Milestones) shall be
payable on a Lead Product-by-Lead Product basis based on the first achievement
of such milestone for each applicable Lead Product.

(iii)

One Payment per Compound.  The Parties recognize that different Lead Products
may contain the same Lead Compound. Notwithstanding anything to the contrary in
Section 6.2.3(i) (Milestones) and Section 6.2.3(ii) (Product-by-Product
Payment), the Parties agree that the milestones in Section 6.2.3(i) (Milestones)
((1) through (6), inclusive) shall be payable only once with respect to each
distinct Lead Compound (or Compound Form thereof) (i.e., each of (a) [***] and
Compound Forms thereof and (b) [***] and Compound Forms thereof) or, in each
case ((a) and (b)), any Back-Up Compound (or Compound Form thereof) with respect
to which such Lead Compound is the Primary Designated Compound, regardless of
the number of Lead Products containing such Lead Compound (or Compound Form
thereof) or Back-Up Compound (or Compound Form thereof).  

6.2.4Sales Milestones.  In partial consideration of the license rights granted
by Janssen to Licensee hereunder, Licensee shall pay to Janssen sales milestone
payments with respect to each Licensed Product, as follows:

26

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

(i)

in the event that the aggregate of all Net Sales of a Licensed Product in a
given Calendar Year during the Royalty Term exceeds [***] ($[***]), then
Licensee shall pay to Janssen [***] ($[***]);  

(ii)

in the event that the aggregate of all Net Sales of a Licensed Product in a
given Calendar Year during the Royalty Term exceeds [***] ($[***]), then
Licensee shall pay to Janssen [***] ($[***]); and

(iii)

in the event that the aggregate of all Net Sales of a Licensed Product in a
given Calendar Year during the Royalty Term exceeds [***] ($[***]), then
Licensee shall pay to Janssen [***] ($[***]).

6.2.5Milestone Payment Terms.  In the event that in a given Calendar Year more
than one of the foregoing thresholds set forth in clauses (i) through (iii) of
this Section 6.2.4 (Sales Milestones) is exceeded with respect to a Licensed
Product, then Licensee shall pay to Janssen a separate milestone payment with
respect to each such threshold that is exceeded in such Calendar Year with
respect to such Licensed Product.  Each milestone payment in this Section 6.2.4
(Sales Milestones) shall be payable only once for a given Licensed Product upon
the first achievement of such milestone in a given Calendar Year and no amounts
shall be due for subsequent or repeated achievements of such milestone with
respect to such Licensed Product in subsequent Calendar Years.    

6.2.6Determination that Milestones Have Occurred and Timing of Payments.
Licensee shall notify Janssen in writing within [***] days following the
achievement of each milestone in Section 6.2.1 (First Licensed Product), Section
6.2.2 (Non-Lead Products) and Section 6.2.3 (Lead Products), and shall make the
applicable milestone payment within [***] days after the achievement of such
milestone.  In the case of each milestone in Section 6.2.4 (Sales Milestones),
Licensee shall notify Janssen in writing within, and each such milestone payment
shall be due within, [***] days of the end of the Calendar Quarter in which such
milestone was achieved.  In the event that, notwithstanding the fact that
Licensee has not provided Janssen a required milestone notice, Janssen believes
that any such milestone has been achieved, it shall so notify Licensee in
writing and the Parties shall promptly meet and discuss in good faith whether
such milestone has been achieved.  Any dispute under this Section 6.2.6
(Determination that Milestones Have Occurred and Timing of Payments) regarding
whether or not such a milestone has been achieved shall be subject to resolution
in accordance with Section 12.5 (Dispute Resolution).

6.3

Royalties.  

6.3.1Royalty Rates.  As further consideration for the rights granted to Licensee
hereunder, commencing upon the First Commercial Sale of a Licensed Product in
the Territory, Licensee shall pay to Janssen a royalty on Net Sales (to the
extent made during the Royalty Term applicable in each country in the Territory)
by Licensee, its Affiliates and Sublicensees on a Licensed Product-by-Licensed
Product basis during each Calendar Year at the following rates:

(i)

for that portion of aggregate Net Sales of a Licensed Product in the Territory
during a Calendar Year equal to or less than [***] ($[***]), a royalty rate of
[***]%;

(ii)

for that portion of aggregate Net Sales of a Licensed Product in the Territory
during a Calendar Year greater than [***]  ($[***]) but less than or equal to
[***] ($[***]), a royalty rate of [***]%; and

(iii)

for that portion of aggregate Net Sales of a Licensed Product in the Territory
during a Calendar Year greater than [***] ($[***]), a royalty rate of [***]%;

27

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

provided that, for any Non-Lead Product containing a second or any subsequent
Designated Compound (or Compound Form thereof) for which Milestone (1) ([***]),
and Milestone (2) ([***]) in Section 6.2.2(i) (Milestones) was not paid pursuant
to Section 6.2.2(iv) ([***]), the royalty rates set forth above shall be
increased by [***]% at each tier.  

An example of the calculation of the amount of royalty to be paid hereunder is
shown on Schedule 6.3.1 (Example Royalty Calculation); provided, however, that
the calculation of the actual amount of royalties to be paid hereunder shall be
made using the actual Net Sales figures.

6.3.2Royalty Term.  Licensee shall have no obligation to pay any royalty with
respect to Net Sales of any Licensed Product in any country after the Royalty
Term for such Licensed Product in such country has ended.  Following the end of
the Royalty Term for a Licensed Product in a country, the license grants in
Section 2.1 (Grants to Licensee) shall become fully-paid, royalty-free and
irrevocable for such Licensed Product in such country.  

6.3.3Reductions.  

(i)

Expiration of Valid Claims.  Subject to Section 6.3.4 (Maximum Amount of Royalty
Reduction), from and after the date on which a Licensed Product is sold in a
country and is not claimed by an issued and unexpired Valid Claim of a Janssen
Patent or Licensee Foreground Patent that claims (a) [***] of such Licensed
Product or any Licensed Compound contained in such Licensed Product or (b) [***]
of such Licensed Product in such country, the applicable royalty rate set forth
in Section 6.3.1 (Royalty Rates) with respect to Net Sales in such country shall
be reduced by [***]%.

(ii)

Generic Product Entry.  In any country in the Territory during the Royalty Term
for a Licensed Product, a Generic Product is launched in such country by a Third
Party in a given Calendar Quarter, then the royalties to be paid by Licensee on
Net Sales of such Licensed Product in such country thereafter shall be reduced
to [***]% of the royalties otherwise due to Janssen with respect to such
Licensed Product in such country.

(iii)

Third Party License Adjustments.  If Licensee reasonably determines that it is
necessary for Licensee to license or acquire one or more Patents from one or
more Third Parties in order to Exploit any Licensed Compound or Licensed Product
in any country in the Territory, then Licensee will have the sole right to, and
may, in its sole discretion, negotiate and obtain a license or acquire rights
under such Patents (each such Third Party license, a “Third Party License”).
Licensee may, on a Licensed Product-by-Licensed Product basis, offset and deduct
from the royalties otherwise payable to Janssen pursuant to Section 6.3
(Royalties), an amount equal to [***]% of any amounts paid by Licensee to such
Third Party pursuant to the applicable Third Party License with respect to the
Exploitation of Licensed Products; provided that no reduction taken pursuant to
this Section 6.3.3(iii) (Third Party License Adjustments) may reduce the royalty
rate payable by Licensee to a royalty rate of less than [***]%.

6.3.4Maximum Amount of Royalty Reduction.  Any reductions set forth in Section
6.3.3 (Reductions) shall be applied to the royalty rate payable to Janssen under
Section 6.3.1 (Royalty Rates) in the order in which the event triggering such
reduction occurs.  In no event shall the adjustments under Section 6.3.3(i)
(Expiration of Valid Claims), Section 6.3.3(ii) (Generic Product Entry), and
Section 6.3.3(iii) (Third Party License Adjustments) taken together reduce the
royalties due to Janssen in any Calendar Quarter with respect to a Licensed
Product by more than [***]% of the royalty amount that would have been due in
such Calendar Quarter but for the application of the reductions in Section 6.3.3
(Reductions) (the “Reduction Floor”);  provided that to the extent that any such
amount cannot be offset or deducted against any royalty payment due with respect
to such Licensed Product for any given period

28

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

due to the Reduction Floor or the proviso in Section 6.3.3(iii) (Third Party
License Adjustments), then the [***] (subject always to the Reduction Floor for
any such payment).

6.4

Royalty Payments and Reports.  Licensee shall calculate all amounts payable to
Janssen pursuant to Section 6.3 (Royalties) at the end of each Calendar Quarter,
which amounts shall be converted to Dollars, in accordance with Section 6.5
(Mode of Payment).  Licensee shall pay to Janssen the royalty amounts due with
respect to a given Calendar Quarter within [***] days after the end of such
Calendar Quarter. Each payment of royalties due to Janssen shall be accompanied
by a statement of the amount of gross sales and Net Sales of each Licensed
Product in each country in the Territory during the applicable Calendar Quarter
(including such amounts expressed in local currency and as converted to Dollars)
and a calculation of the amount of royalty payment due on such Net Sales for
such Calendar Quarter.  Without limiting the generality of the foregoing,
Licensee shall require its Affiliates and Sublicensees to account for Net Sales
and to provide such reports with respect thereto as if such sales were made by
Licensee.

6.5

Mode of Payment.  All payments to either Party under this Agreement shall be
made by deposit of Dollars in the requisite amount to such bank account as the
Payee Party may from time-to-time designate by notice to the paying Party.  For
the purpose of calculating any sums due under, or otherwise reimbursable
pursuant to, this Agreement (including the calculation of Net Sales expressed in
currencies other than Dollars), a Party shall convert any amount expressed in a
foreign currency into Dollar equivalents using its, its Affiliate’s or
Sublicensee’s standard conversion methodology consistent with GAAP.    

6.6

Taxes.  

6.6.1Deductions and Withholdings.  Licensee will make all payments to Janssen
under this Agreement without deduction or withholding for taxes except to the
extent that any such deduction or withholding is required by Applicable Law in
effect at the time of payment.

6.6.2Required Withholdings.  Any tax required to be withheld on amounts payable
under this Agreement will promptly be transferred by Licensee on behalf of
Janssen to the appropriate governmental authority, and Licensee will furnish
Janssen with proof of payment of such tax.  Any such tax required to be withheld
will be an expense of and borne by Janssen.

6.6.3Failure to Withhold.  If Licensee had a duty to withhold taxes in
connection with any payment it made to Janssen under this Agreement but Licensee
failed to withhold, and such taxes were assessed against and paid by Licensee,
then Janssen will indemnify and hold harmless Licensee from and against the
assessment and enforcement of such taxes (including interest).  If Licensee
makes a claim under this Section ‎6.6.3 (Failure to Withhold), and Janssen
provides it with the requisite payment, Licensee will comply with the
obligations imposed by Section 6.6.2 (Required Withholdings) as it would have
had Licensee withheld taxes from a payment to Janssen.  

6.6.4Cooperation.  Janssen and Licensee will cooperate with respect to all
documentation required by any taxing authority or reasonably requested by each
other to request a reduction in the rate of applicable withholding taxes.

6.7

Interest on Late Payments.  If any undisputed payment due to either Party under
this Agreement is not paid when due, then the paying Party shall pay interest
thereon (before and after any judgment) at an annual rate (but with interest
accruing on a daily basis) of [***]% above the then-current prime rate quoted by
Citibank in New York City, New York (but in no event in excess of the maximum

29

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

rate permissible under Applicable Law), such interest to run from the date on
which payment of such sum became due until payment thereof in full together with
such interest.  

6.8

Financial Records.  Licensee shall and shall cause its Affiliates and its
Sublicensees to, keep complete and accurate financial books and records
pertaining to the Net Sales of Licensed Products, in sufficient detail to
calculate and verify all amounts payable hereunder.  Licensee shall, and shall
cause its Affiliates and its Sublicensees to, retain such books and records
until the later of (i) [***] years after the end of the period to which such
books and records pertain or (ii) the expiration of the applicable tax statute
of limitations (or any extensions thereof), or for such longer period as may be
required by Applicable Law.

6.9

Audit.  During the Term and for a period of [***] years thereafter, at the
request of Janssen, Licensee shall and shall cause its Sublicensees that are
Commercializing a Licensed Product (other than Third Party Distributors) and its
Affiliates to, permit an independent auditor designated by Janssen and
reasonably acceptable to Licensee, at reasonable times and upon reasonable
notice, to audit the books and records maintained pursuant Section 3.11
(Records) and Section 6.8 (Financial Records) to ensure the accuracy of all
reports and payments made hereunder.  Janssen will cause the accounting firm to
enter into a commercially reasonable written confidentiality agreement and to
limit its audit report to Janssen solely to that information set forth in the
preceding sentence.  The accounting firm will be instructed to provide its audit
report first to Licensee, and then will be further instructed to redact any
proprietary information of Licensee not relevant to verifying the accuracy of
the applicable reports prior to providing that audit report to Janssen.  Except
as provided below, the cost of this audit shall be borne by Janssen, unless the
audit reveals a variance of more than [***]% from the reported amounts, in which
case Licensee shall bear the cost of the audit.  Unless disputed pursuant to
Section 6.10 (Audit Dispute), if such audit concludes that (i) additional
amounts were owed by Licensee, Licensee shall pay the additional amounts, with
interest from the date originally due as provided in Section 6.7 (Interest on
Late Payments) or (ii) excess payments were made by Licensee, then Janssen shall
reimburse such excess payments, in either case ((i) or (ii)), within [***] days
after the date on which such audit is completed.  

6.10

Audit Dispute.  In the event of a dispute with respect to any audit under
Section 6.9 (Audit), Janssen and Licensee shall work in good faith to resolve
the disagreement.  If the Parties are unable to reach a mutually acceptable
resolution of any such dispute within [***] days, the dispute shall be submitted
for resolution to a certified public accounting firm jointly selected by each
Party or to such other Person as the Parties shall mutually agree (the
“Auditor”).  The decision of the Auditor shall be final and the costs of such
arbitration as well as the initial audit shall be borne between the Parties in
such manner as the Auditor shall determine.  Not later than [***] days after
such decision and in accordance with such decision, the owing Party shall pay
the additional amounts as provided in Section 6.9 (Audit).

Article 7
INTELLECTUAL PROPERTY

7.1

Ownership of Intellectual Property.

7.1.1Ownership of Information and Patents.  As between the Parties, each Party
shall own and retain all rights, title and interests in and to any and all
Information and Inventions that are Invented by or on behalf of such Party (or
its Affiliates or its (sub)licensees (or Sublicensee(s)), as applicable) under
or in connection with this Agreement, whether or not patented or patentable, and
any and

30

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

all Patents and other intellectual property rights with respect thereto, except
that the Parties shall jointly own an equal and undivided interest in all Joint
Technology.

7.1.2United States Law. The determination of whether Information or other
Inventions are Invented by a Party for the purpose of allocating proprietary
rights (including Patent, copyright or other intellectual property rights)
therein, shall, for purposes of this Agreement, be made in accordance with
Applicable Law in the United States irrespective of where such conception,
discovery, development or making occurs.

7.1.3Exploitation of Joint Technology.  Subject to the rights and licenses
granted to, and the obligations of each Party, in this Agreement, either Party
is entitled to practice the Joint Patents and Joint Know-How for all purposes on
a worldwide basis and license the Joint Patents and Joint Know-How without the
consent of and without a duty of accounting to the other Party.  Each Party will
grant and hereby does grant all permissions, consents and waivers with respect
to, and all licenses under, the Joint Patents and Joint Know-How, throughout the
world, necessary to provide the other Party with such rights of use and
Exploitation of the Joint Patents and Joint Know-How, and will execute documents
as necessary to accomplish the foregoing.

7.1.4Assignment Obligation. In order to ensure that Janssen receives the full
benefit of the rights and licenses afforded to it, including in Section 2.2
(Limitations to License Grant) and Article 11 (Term and Termination), Licensee
shall cause all Persons who perform Development activities, Manufacturing
activities, regulatory activities or any other activities under or in connection
with this Agreement or who Invent any Information or inventions on behalf of
Licensee, its Affiliates or Sublicensees in connection with this Agreement to be
under an obligation to assign (or, if Licensee is unable to cause any such
Person to agree to such assignment obligation despite such Party’s using
commercially reasonable efforts to negotiate such assignment obligation, provide
a license under) their rights in any Information and inventions resulting
therefrom to Licensee, except where Applicable Law requires otherwise and except
in the case of governmental, not-for-profit and public institutions bound by
U.S. statutory requirements against such an assignment (in which case a suitable
license or right to obtain such a license shall be obtained).

7.2

Filing, Prosecution and Maintenance of Patents.  

7.2.1Janssen Patents, Product Patents and Licensee Patents.

(i)

[***] Rights. Subject to Section 7.2.2 (Joint Patents) and Section 7.2.3
(Information and Cooperation), upon execution of this Agreement, [***] will
select an independent outside patent counsel acceptable to Licensee to prepare,
file, prosecute and maintain the Janssen Patents during the period commencing on
the Effective Date and extending through the Research Term, provided, however,
that for each Product Patent, such period shall end upon [***] by Licensee for a
Licensed Product or Licensed Compound Covered by such Product Patent (such
period, the “[***] Patent Prosecution Period”).  [***] will direct independent
outside patent counsel in matters relating to preparation, filing, prosecution
and maintenance of Janssen Patents that require direction but will provide
Licensee with an opportunity to review and comment on such matters and will give
such comments due consideration.  All costs and expenses for preparation,
filing, prosecution and maintenance of the Janssen Patents will be borne by
[***] during the applicable [***] Patent Prosecution Period.

(ii)

[***] Rights.  Upon [***] by Licensee with respect to a Licensed Product, [***]
will direct such independent outside patent counsel in matters relating to
preparation, filing, prosecution and maintenance throughout the world of any
Product Patent Covering such Licensed Product or Licensed Compound that requires
direction, but will provide [***] with an opportunity to review and

31

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

comment on such matters and will give such comments due consideration.  All
costs and expenses for preparation, filing, prosecution and maintenance of such
Janssen Patents will be borne by [***].  

(iii)

Abandonment by [***]. If during the Research Term for a Janssen Patent that is
not a Product Patent or during the [***] Patent Prosecution Period for a Product
Patent, [***] elects not to prosecute or maintain such Janssen Patent or Product
Patent in a country, then [***] will provide [***] with written notice after any
such election to allow [***] a reasonable period of time to determine, in its
sole discretion, its interest in such Janssen Patent or Product Patent (which
notice by [***] will be given no later than [***] days prior to the final
deadline for any pending action or response that may be due with respect to such
Patent with the applicable patent authority).  If [***] provides written notice
to [***] expressing its interest in maintaining such Janssen Patent or Product
Patent, then, with respect to such Janssen Patent or Product Patent (a) [***]
will no longer be responsible for [***] relating to prosecuting and maintaining
(as applicable) such Janssen Patent; (b) [***] may, in its sole discretion
[***], prosecute and maintain such Janssen Patent or Product Patent; (c) upon
[***]’s request [***],[***] will promptly provide all files related to filing,
prosecuting and maintaining such Janssen Patent or Product Patent to [***] or
counsel designated by [***]; and (d) such Janssen Patent or Product Patent will
cease to be [***] in such country.

(iv)

Abandonment by [***].  In the event [***] elects not to prosecute or maintain
any Product Patent that is being prosecuted or maintained by [***], then [***]
will provide [***] with written notice after any such election to allow [***] a
reasonable period of time to determine, in its sole discretion, its interest in
such Product Patent (which notice by [***] will be given no later than [***]
days prior to the final deadline for any pending action or response that may be
due with respect to such Product Patent with the applicable patent
authority).  If [***] provides written notice to [***] expressing its interest
in maintaining such Product Patent, then, with respect to such Product Patent
(a) [***] will no longer be responsible for [***] relating to prosecuting and
maintaining (as applicable) such Product Patent; (b) [***] may, in its sole
discretion [***], prosecute and maintain such Product Patent; and (c) upon
[***]’s request [***], [***] will promptly provide all files related to filing,
prosecuting and maintaining such Product Patent to [***] or counsel designated
by [***].    

7.2.2Joint Patents.  If the Parties make any Joint Know-How, then the Parties
will promptly meet to discuss and determine whether to seek Joint Patents
thereon.

(i)

[***]’s Rights.  If either Party decides to seek any Joint Patents, then
Licensee will have the first right, but not the obligation, to prepare, file,
prosecute and maintain throughout the world, at its expense, any Joint Patents.

(ii)

[***]’s Rights.  If [***] elects not to prepare, file, prosecute or maintain any
Joint Patent, then [***] will have the second right, but not the obligation, to
prepare, file, prosecute and maintain throughout the world, [***], such Joint
Patent, in which case, [***] will be responsible for, and will have final
decision-making authority with respect to, the preparation, filing, prosecution
and maintenance of such Joint Patent.

(iii)Prosecution Upon Termination.  Following the expiration of the Janssen
Patent Prosecution Period, if this Agreement is terminated in its entirety for
any reason or as to a particular Licensed Compound or Licensed Product by
Licensee pursuant to Section 11.2.3 (Termination Without Cause by Licensee) or a
Janssen Patent otherwise ceases to be a Product Patent (because such Janssen
Patent does not Cover or ceases to Cover any Designated Compound, Licensed
Compound, Licensed Product), then [***]’s right to prepare, file, prosecute and
maintain such former Product Patent will revert to [***], and thereafter [***]
will be solely responsible at its discretion for the preparation, filing,

32

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

prosecution and maintenance of such reverted Product Patents [***], and will
have all decision-making authority associated therewith.  

7.2.3Information and Cooperation.  The Parties hereby agree to cooperate fully
with each other in all matters related to the filing, prosecution and
maintenance of Janssen Patents, Product Patents and Joint Patents under this
Section 7.2 (Filing, Prosecution and Maintenance of Patents) and to perform such
filing, prosecution and maintenance in accordance with this Section 7.2 (Filing,
Prosecution and Maintenance of Patents) and Section 7.3 (Enforcement and Defense
of Patents). Such cooperation will include the Party who is responsible for
patent prosecution with respect to a Patent  pursuant to Section 7.2.1 (Janssen
Patents, Product Patents and Licensee Patents) and Section 7.2.2 (Joint Patents)
(the “Responsible Party”) (i) reasonably consulting with the other Party as to
the preparation, filing, foreign filing, prosecution, correction of defects and
maintenance of all Janssen Patents, Product Patents and Joint Patents for which
the Responsible Party is responsible reasonably prior to any deadline for action
in any patent office in which such Janssen Patents, Product Patents and Joint
Patents are filed or pending; (ii) furnishing the other Party with copies of all
material filings to be made with respect to such Janssen Patents, Product
Patents and Joint Patents reasonably in advance of consultation thereon; and
(iii) reasonably discussing in good faith all comments and suggestions made by
the other Party in the course of such consultation to the extent such comments
are reasonable and made by other Party in a timely manner.  Each Party and its
Affiliates hereby agree to promptly supply or execute all papers and
instruments, or require their respective employees to supply or execute such
papers and instruments, as may be necessary and appropriate for purposes of
preparing, filing, prosecuting and maintaining the Janssen Patents, Product
Patents and Joint Patents and promptly inform the prosecuting Party of matters
that may be expected to reasonably affect the preparation, filing, prosecution,
maintenance, validity and enforceability of any of the Janssen Patents or Joint
Patents.  

7.3

Enforcement and Defense of Patents.  

7.3.1Notification.  If either Party (i) becomes aware of any suspected
infringement or misappropriation of any Janssen Technology, Licensee Technology
or Joint Technology anywhere in the Territory that (in the case of Patents)
Cover (or in the case of Information, is used in) the Exploitation of (a)
Portfolio Compound during the Research Term or (b) a Licensed Compound or a
Licensed Product during the Term or (ii) receives any application, submission or
notice under 21 U.S.C. §355(b)(2)(A)(iv) or 355(j)(2)(A)(vii)(IV) or a
certification that is, or is comparable to, a Paragraph IV Patent Certification
by a Third Party filing an Abbreviated New Drug Application or filing an
application under §505(b)(2), or other similar patent certification by a Third
Party, in each case that comprises, incorporates, or otherwise competes with any
Licensed Product (each (i) and (ii), a “Competing Infringement”), that Party
will promptly notify the other Party (in all instances, such timeframe to be
sufficiently prompt to provide the other Party the opportunity to respond to
such proceedings) and provide it with all details of such Competing Infringement
of which it is aware (each, a “Competing Infringement Notice”).  

7.3.2Infringement Actions.  [***] will have the first right, but not the
obligation, to initiate an infringement, misappropriation or other appropriate
suit anywhere in the world against any Third Party as to any Competing
Infringement (an “Infringement Action”).  If within [***] days of receiving a
Competing Infringement Notice from [***] (or at least [***] days before the
expiration of any time limit set forth in an Applicable Law, including the time
limits set forth under 21 U.S.C. §355), [***] does not notify [***] of its
intent to initiate an Infringement Action with respect to such Competing
Infringement, then [***] will have the second right, but not the obligation, to
initiate such Infringement Action.  

33

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

7.3.3Cooperation.  In either case, the Party not initiating an Infringement
Action (the “Non-Initiating Party”) will provide reasonable cooperation to the
Party initiating such Infringement Action (the “Initiating Party”) in connection
therewith, including by promptly supplying or executing all papers and
instruments, or requiring its employees to supply or execute such papers and
instruments, as may be necessary for purposes of initiating and pursuing such
Infringement Action. Neither Party will incur any liability to the other Party
as a consequence of any such Infringement Action or any unfavorable decision
resulting therefrom, including any decision holding any claim of the Janssen
Patents or the Joint Patents invalid, not infringed or unenforceable.  Neither
Party will take any position with respect to, or compromise or settle, such
dispute in any way that will be reasonably likely to adversely affect the scope,
validity or enforceability of the Janssen Patents or the Joint Patents, in each
case, without the prior written consent of the other Party, not to be
unreasonably withheld or delayed.

7.3.4Procedures; Assistance; Expenses.  The Initiating Party will have the sole
and exclusive right to select counsel for and control the conduct of any such
Infringement Action and will pay all expenses of such Infringement Action,
including attorneys’ fees and court costs and reimbursement of the
Non-Initiating Party’s reasonable out-of-pocket costs in rendering assistance
requested by the Initiating Party. If requested by the Initiating Party, the
Non-Initiating Party will join as a party to such Infringement Action and will
execute, and cause its Affiliates to execute, all documents necessary for the
Initiating Party to initiate litigation to prosecute and maintain such
Infringement Action. In addition, at the Initiating Party’s request, the
Non-Initiating Party will provide reasonable assistance to the Initiating Party
in connection with an Infringement Action at no charge to the Initiating Party
except for reimbursement by the Initiating Party of reasonable out-of-pocket
costs incurred in rendering such assistance.  The Non-Initiating Party will have
the right to participate and be represented in any such Infringement Action by
its own counsel at its own expense.

7.3.5Recoveries.  Any recoveries obtained by the Initiating Party as a result of
any proceeding in connection with the enforcement of Janssen Patents and Joint
Patents against a Competing Infringement will be allocated as follows:

(i)

first, such recovery will be used to reimburse the Parties for all out-of-pocket
litigation costs in connection with such litigation; and

(ii)

second, with respect to any remaining portion of such recovery, [***]% will be
paid to [***] and [***]% will be paid to [***].

7.3.6Licensee Technology.  Licensee will have the exclusive right, but not the
obligation, to initiate an infringement, misappropriation or other appropriate
suit anywhere in the world against any Third Party with respect to the Licensee
Technology at its sole cost and expense and to retain all recoveries obtained as
a result thereof.

7.4

Potential Infringement of Third Party Rights.  

7.4.1Notice.  If any action, suit or proceeding is brought against either Party
or any Affiliate of either Party or any Sublicensee or distributor of Licensee
alleging the infringement of the technology or Patents of a Third Party by
reason of or the Exploitation of any Licensed Product by or on behalf of
Licensee, its Affiliates, Sublicensees or distributors, such Party will notify
the other Party as promptly as possible following the receipt of service of
process in such action, suit or proceeding, or the date such Party becomes aware
that such action, suit or proceeding has been instituted.

7.4.2Defense.  Unless otherwise mutually agreed to by the Parties, and subject
to Article 10 (Indemnity), (i) [***] will have the right, but not the
obligation, to defend such action, suit or

34

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

proceeding at its sole expense;  (ii) if [***] exercises such right with respect
to an action, suit, or proceeding brought against [***], then [***] or any of
its Affiliates will have the right to separate counsel at its own expense in any
such action, suit or proceeding; and (iii) the Parties will cooperate with each
other in all reasonable respects in any such action, suit or proceeding.  Each
Party will promptly furnish the other Party with a copy of each communication
relating to the alleged infringement that is received by such Party including
all documents filed in any litigation.  If [***] exercises its right to defend
an action, suit or proceeding brought against [***], in no event will [***]
settle or otherwise resolve any such action, suit or proceeding without [***]
prior written consent, not to be unreasonably withheld or delayed.

7.5

Patent Term Extensions; Patent Listings.  

7.5.1Extensions.  The Parties agree to cooperate in an effort to avoid loss of
any Product Patents, Joint Patents, Licensee Patents or Janssen Patents which
may otherwise be available to the Parties under the provisions of the Drug Price
Competition and Patent Term Restoration Act of 1984 or comparable U.S. or
foreign laws, including by executing any documents as may be reasonably
required.  In particular, the Parties shall cooperate with each other in
obtaining patent term extension or supplemental protection certificates or their
equivalents in any country and region where applicable to the relevant
Patents.  

7.5.2Listings.  [***] shall make decisions regarding and shall have the right to
make filings with Regulatory Authorities in the Territory with respect to the
Licensed Products as required or allowed (i) in the United States, in the FDA’s
Orange Book and (ii) in the European Union, under the national implementations
of Article 10.1(a)(iii) of Directive 2001/EC/83 or other international
equivalents; provided that [***] shall consult with [***] to determine the
course of action with respect to such filings.  

7.6

EU Unitary Patent System.  Without limiting [***] rights under Section 7.3
(Enforcement and Defense of Patents), [***] will have the exclusive right to
opt-in and opt-out any Product Patent or Joint Patent from the jurisdiction of
the EU Unified Patent Court, in accordance with the terms of Unified Patent
Court Regulation (EU) No 1257/2012 and its applicable Annexes and Rules of
Procedure, as amended from time-to-time and in effect (the “UPC”). Unless [***]
has expressly opted-in to the EU Unitary Patent System with respect to a given
Product Patent or Joint Patent, [***] will not initiate any action to enforce
any such Product Patent or Joint Patent under the EU Unitary Patent System
without Licensee’s prior written approval.

Article 8
CONFIDENTIALITY AND NON-DISCLOSURE

8.1

Confidentiality Obligations.  

8.1.1Confidential Information.  At all times during the Term and for a period of
[***] following termination or expiration hereof in its entirety, each Party
shall, and shall cause its officers, directors, employees and agents to, keep
confidential and not publish or otherwise disclose to a Third Party and not use,
directly or indirectly, for any purpose, any Confidential Information furnished
or otherwise made known to it, directly or indirectly, by the other Party,
except to the extent such disclosure or use is expressly licensed or otherwise
permitted by the terms of this Agreement.  “Confidential Information” means any
technical, business or other information provided by or on behalf of one Party
to the other Party, including information relating to the terms of this
Agreement (subject to Section 8.6 (Public Announcements)), information relating
to the Portfolio Compounds or any Licensed Product (including the Regulatory
Documentation), any research of the Portfolio Compounds or the Development or
Commercialization of the Licensed Compounds or Licensed Products, any know-how
with respect thereto developed by or on behalf of the disclosing Party or its
Affiliates (including Licensee Know-How) or the

35

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

scientific, regulatory or business affairs or other activities of either
Party.  Notwithstanding the foregoing, Information that is jointly-owned by the
Parties pursuant to Section 7.1.1 (Ownership of Information and Patents) and the
terms of this Agreement shall be deemed to be the Confidential Information of
both Parties and both Parties shall be deemed to be the receiving Party and the
disclosing Party with respect thereto.  

8.1.2Confidential Candidate Information.  During the Research Term all
Information generated or developed hereunder by or on behalf of Licensee, its
Affiliates or its Sublicensees pertaining to Portfolio Compounds and Derivatives
(other than Designated Compounds) (“Confidential Candidate Information”) shall
be the Confidential Information of Licensee; provided that Licensee may not
disclose such Confidential Candidate Information without Janssen’s written
consent except pursuant to Section 8.2 (Permitted Disclosures).  After the
conclusion of the Research Term, any and all Confidential Candidate Information
pertaining to any Licensed Compound or Licensed Product shall remain the
Confidential Information of Licensee. Upon the conclusion of the Research Term
(or at such earlier time as a compound becomes a Declined Compound prior to the
conclusion of the Research Term pursuant to Section 3.5.1 (Notice; Fee)),
Confidential Candidate Information pertaining to any Declined Compound (and any
Compound Form thereof) shall become the Confidential Information of Janssen, and
Licensee may not disclose such Information without Janssen’s written consent
except pursuant to Section 8.2 (Permitted Disclosures).  

8.1.3Exceptions to Confidentiality Obligations.  Notwithstanding the foregoing,
the confidentiality and non-use obligations under this Section 8.1
(Confidentiality Obligations) with respect to any Confidential Information shall
not include any information that:

(i)

is or hereafter becomes part of the public domain by public use, publication,
general knowledge or the like through no breach of this Agreement by the
receiving Party;

(ii)

can be demonstrated by documentation or other competent proof to have been in
the receiving Party’s possession prior to disclosure by the disclosing Party
without any obligation of confidentiality with respect to such information;
provided that the foregoing exception shall not operate to relieve either Party
of its obligations under this Article 8 (Confidentiality and Non-Disclosure)
with respect to any Confidential Candidate Information;

(iii)

is subsequently received by the receiving Party from a Third Party who is not
bound by any obligation of confidentiality with respect to such information;

(iv)

has been published by a Third Party or otherwise enters the public domain
through no fault of the receiving Party in breach of this Agreement; or

(v)

can be demonstrated by documentation or other competent evidence to have been
independently developed by or for the receiving Party without reference or
access to the disclosing Party’s Confidential Information; provided that the
foregoing exception shall not operate to relieve either Party of its obligations
under this Article 8 (Confidentiality and Non-Disclosure) with respect to any
Confidential Candidate Information.

8.1.4Public Domain.  Specific aspects or details of Confidential Information
shall not be deemed to be within the public domain or in the possession of the
receiving Party merely because the Confidential Information is embraced by more
general information in the public domain or in the possession of the receiving
Party.  Further, any combination of Confidential Information shall not be
considered in the public domain or in the possession of the receiving Party
merely because individual elements of such Confidential Information are in the
public domain or in the possession of the receiving

36

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

Party unless the combination and its principles are in the public domain or in
the possession of the receiving Party.

8.2

Permitted Disclosures.  Each Party may disclose Confidential Information to the
extent that such disclosure is:

8.2.1made in response to a valid order of a court of competent jurisdiction or
other supra-national, federal, national, regional, state, provincial and local
governmental or regulatory body of competent jurisdiction or, if in the
reasonable opinion of the receiving Party’s legal counsel, such disclosure is
otherwise required by law, including by reason of filing with securities
regulators; provided, however, that the receiving Party shall first have given
notice to the disclosing Party and given the disclosing Party a reasonable
opportunity to quash such order or to obtain a protective order or confidential
treatment requiring that the Confidential Information and documents that are the
subject of such order be held in confidence by such court or agency or, if
disclosed, be used only for the purposes for which the order was issued; and
provided, further, that the Confidential Information disclosed in response to
such court or governmental order shall be limited to that information which is
legally required to be disclosed in response to such court or governmental
order;

8.2.2made by or on behalf of the receiving Party to the Regulatory Authorities
as required in connection with any filing, application or request for Regulatory
Approval made by or on behalf of a Party or any of its Affiliates or sublicenses
(including Sublicensees) consistent with the terms and conditions of this
Agreement (which filing, application or request by or on behalf of Licensee, its
Affiliates or Sublicensees shall be solely to a Regulatory Authority in the
Territory); provided, however, that reasonable measures shall be taken to assure
confidential treatment of such information to the extent practicable and
consistent with Applicable Law;

8.2.3subject to Section 7.3 (Enforcement and Defense of Patents), made by or on
behalf of the receiving Party to a patent authority as may be reasonably
necessary or useful for purposes of obtaining or enforcing a Patent in a manner
consistent with the terms of this Agreement; provided, however, that reasonable
measures shall be taken to assure confidential treatment of such information, to
the extent such protection is available;

8.2.4made by or on behalf of the receiving Party to (i) actual or bona fide
potential investors or acquirers or other Third Party transactional parties (and
to each of their respective bankers, lawyers, accountants and agents), as may be
necessary in connection with their evaluation of such potential or actual
investment or acquisition, or (ii) its actual or bona fide potential
(sub)licensees, subcontractors, contract research organizations, academic
collaborators or other similar Third Parties (and to each of their respective
bankers, lawyers, accountants and agents) as may be necessary in connection with
the exercise of such Party’s rights hereunder; provided, however, that such
Third Parties shall be subject to obligations of confidentiality and non-use
with respect to such Confidential Information substantially similar to the
obligations of confidentiality and non-use of the receiving Party pursuant to
this Section 8.2 (Permitted Disclosures) (with a duration of confidentiality and
non-use obligations as appropriate that is no less than five years from the date
of disclosure); or

8.2.5made by or on behalf of the receiving Party in accordance with Section 8.7
(Scientific Publications).

8.3

Joint Know-How.  Any and all Joint Know-How generated or developed during the
Term shall be the Confidential Information of both Parties.  

37

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

8.4

Secrecy of Janssen Know-How and Confidential Candidate Information.  Without
prejudice to the disclosures permitted pursuant to Section 8.2 (Permitted
Disclosures), Janssen will protect, and will cause its Affiliates and
Sublicensees and its and their respective officers, directors, employees and
agents to protect, the secrecy and confidentiality of the Janssen Know-How using
not less than the same degree of care as it uses to prevent the disclosure of
its other confidential information of like importance.  Without prejudice to the
disclosures permitted pursuant to Section 8.2 (Permitted Disclosures), Licensee
will protect, and will cause its Affiliates and Sublicensees and its and their
respective officers, directors, employees and agents to protect, the secrecy and
confidentiality of the Confidential Candidate Information using not less than
the same degree of care as it uses to prevent the disclosure of its other
confidential information of like importance.

8.5

Use of Name.  Nothing contained in this Agreement shall be construed as
conferring any right to a Party to use in advertising, publicity or other
promotional activities any name, trade name, trademark or other designation of
the other Party or any of its Affiliates, except as provided in Section 8.6
(Public Announcements).

8.6

Public Announcements.  The Parties will agree upon the content of a press
release to be released promptly upon execution of this Agreement in a manner
agreed to by the Parties.  Neither Party shall issue any other public
announcement, press release or other public disclosure regarding this Agreement
without the other Party’s prior written consent, except for any such disclosure
that is, in the opinion of the disclosing Party’s counsel, required by
Applicable Law or the rules of a stock exchange on which the securities of the
disclosing Party are listed.  In the event a Party is, in the opinion of its
counsel, required by Applicable Law or the rules of a stock exchange on which
its securities are listed to make such a public disclosure, such Party shall
submit the proposed disclosure in writing to the other Party as far in advance
as reasonably practicable so as to provide a reasonable opportunity to comment
thereon.  Neither Party shall be required to seek the permission of the other
Party to repeat any information regarding the terms of this Agreement or any
amendment hereto that has already been publicly disclosed by such Party or by
the other Party, in accordance with this Section 8.6 (Public Announcements);
provided that such information remains accurate as of such time and provided the
frequency and form of such disclosure are reasonable.  

8.7

Scientific Publications.

8.7.1[***]’s Rights.  [***] may make oral or written scientific publications
(such as any abstracts, manuscripts, posters, slide presentations or other
materials) of any activities or results relating to Licensed Compounds and
Licensed Products without the written consent of [***], except as expressly
provided in this Section 8.7 (Scientific Publications).

8.7.2Right to Review.  On a Licensed Product-by-Licensed Product basis, [***]
with respect to any Licensed Product, [***] shall deliver a complete copy of the
proposed written publication or the proposed written abstract and slides or any
other materials for the proposed oral presentation for [***] review at least
[***] days prior to submitting the paper to a publication or making the
presentation.  [***] shall review any such paper and give its comments to [***]
within [***] days after the delivery of such publications or other materials to
[***]. [***] shall comply with [***] reasonable requests to make modifications
to any such proposed publication material prior to its submission or release to
protect confidential or proprietary information.  [***] also may request a
reasonable delay in publication or oral presentation in order to protect
patentable information.  In such case, if [***] is the Responsible Party for
such subject matter in accordance with Article 7 (Intellectual Property), [***]
shall use Commercially Reasonable Efforts to file any patent applications
necessary to protect the rights and interests of [***] under this Agreement.

38

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

8.7.3Development Candidate, Derivative and Declined Compound Restrictions.
During the Research Term, until such time as any Development Candidate or
Derivative becomes a Designated Compound in accordance with the terms of Section
3.5.1 (Notice; Fee), [***] shall not make any [***] with respect to any such
[***]  (or any Compound Form of either of them) without [***] consent, not to be
unreasonably withheld or delayed. After the Research Term, [***] shall not make
any [***] with respect to any [***] (or any Compound Form thereof) without [***]
consent, not to be unreasonably withheld or delayed.  [***] shall be free to
make [***] (and any Compound Form thereof).   

8.7.4Licensed Compound Restrictions.  [***] shall not make any oral or written
publications with respect to any Licensed Compounds (or any Compound Form
thereof) without [***]’s consent, not to be unreasonably withheld or delayed.  

8.7.5Patent Filings.  For clarity, this Section 8.7 (Scientific Publications) is
not intended to cover Patent filings which are addressed in Section 7.2 (Filing,
Prosecution and Maintenance of Patents).  

8.8

Required Publication Regarding Clinical Trials.  Regardless of any obligation of
confidentiality hereunder, a Party may publically disclose and register
information relating to clinical studies of Licensed Products as required by
Applicable Law (e.g., listing with www.clinicaltrials.gov when required by
United States law).  

8.9

Return of Confidential Information.  Upon the effective date of the termination
(but not expiration) of this Agreement for any reason, either Party may request
in writing and the non-requesting Party shall either, with respect to
Confidential Information to which such non-requesting Party does not retain
rights under the surviving provisions of this Agreement: (i) promptly destroy
all copies of such Confidential Information in the possession or control of the
non-requesting Party and confirm such destruction in writing to the requesting
Party; or (ii) promptly deliver to the requesting Party, at the non-requesting
Party’s sole cost and expense, all copies of such Confidential Information in
the possession or control of the non-requesting Party.  Notwithstanding the
foregoing, the non-requesting Party shall be permitted to (a) retain such
Confidential Information to the extent necessary or useful for purposes of
performing any continuing obligations or exercising any ongoing rights hereunder
and, in any event, copies of such Confidential Information for archival purposes
and (b) retain any computer records or files containing such Confidential
Information that have been created solely by such non-requesting Party’s
automatic archiving and back-up procedures, to the extent created and retained
in a manner consistent with such non-requesting Party’s standard archiving and
back-up procedures, but not for any other uses or purposes.  All Confidential
Information shall continue to be subject to the terms of this Agreement for the
period set forth in Section 8.1 (Confidentiality Obligations).

Article 9
REPRESENTATIONS, WARRANTIES AND COVENANTS

9.1

Mutual Representations and Warranties. Janssen and Licensee each represents and
warrants to the other, as of the Effective Date, that:

9.1.1Organization.  It is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization and has all
requisite power and authority, corporate or otherwise, to execute, deliver and
perform this Agreement.

9.1.2Authorization.  The execution and delivery of this Agreement and the
performance by it of the transactions contemplated hereby have been duly
authorized by all necessary corporate action and do not violate:  (i) such
Party’s charter documents, bylaws or other organizational

39

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

documents; (ii) in any material respect, any agreement, instrument or
contractual obligation to which such Party is bound; (iii) any requirement of
any Applicable Law; or (iv) any order, writ, judgment, injunction, decree,
determination or award of any court or governmental agency presently in effect
applicable to such Party.

9.1.3Binding Obligation.  This Agreement is a legal, valid and binding
obligation of such Party enforceable against it in accordance with its terms and
conditions, subject to the effects of bankruptcy, insolvency or other laws of
general application affecting the enforcement of creditor rights, judicial
principles affecting the availability of specific performance and general
principles of equity (whether enforceability is considered a proceeding at law
or equity).

9.1.4No Inconsistent Obligations.  It is not under any obligation, contractual
or otherwise, to any Person that conflicts with or is inconsistent in any
material respect with the terms of this Agreement or that would impede the
diligent and complete fulfillment of its obligations hereunder.

9.1.5Debarment.  Except with regard to Janssen as reflected by, and subject to
the terms of, the Corporate Integrity Agreement between The Office of Inspector
General of the Department of Health and Human Services and Johnson & Johnson
dated October 31, 2013 (publicly available at
https://www.janssenbiotech.com/company/pharmaceutical-affiliate-corporate-intergrity-agreement),
as of the Effective Date, neither Party nor any of its Affiliates has been
debarred or is subject to debarment.

9.2

Additional Representations and Warranties of Janssen.  Except as set forth in
the Disclosure Schedule attached hereto as Schedule 9.2, Janssen further
represents and warrants to Licensee, as of the Effective Date, that:

9.2.1Ownership or Control.  Except as provided in Schedule 9.2.1 (Disclosure
Schedule), Janssen (i) Controls the Janssen Know-How set forth on Schedule
4.1.1(i) (Disclosed Know-How) and (ii) is the sole and exclusive owner of the
Janssen Patents set forth on Schedule 1.66 (Janssen Patents), and no other
Person has any claim of ownership with respect to such Janssen Patents.  Janssen
has not previously assigned, transferred, conveyed or otherwise encumbered its
right, title and interest in or to the Janssen Technology in any manner
inconsistent with the license rights granted to Licensee under this
Agreement.  Schedule 1.66 (Janssen Patents) sets forth all Patents Controlled by
Janssen that Cover any Portfolio Compound or the Manufacture or use thereof.

9.2.2No Claims. (i) There are no claims, judgments or settlements against
Janssen pending or, to the Knowledge of Janssen, threatened, that [***], (ii)
there is no [***] pending in any jurisdiction outside of the United States that
[***] in that jurisdiction, (iii) there is no litigation pending against Janssen
or any Affiliate of Janssen that alleges that [***] (nor has it received any
written communication threatening such litigation) and (iv) except as Janssen
has disclosed to Licensee in writing, Janssen has not received [***].

9.2.3Knowledge of Infringement, Validity.  To the Knowledge of Janssen, (i)
Janssen is not aware of any Third Party Patent that [***], and (ii) [***].   

9.2.4License Agreements.  Janssen is not party to any agreement with any Third
Party pursuant to which Janssen has received a license under any Patents or
Information included in the Janssen Technology.  Janssen is not party to any
agreement with any Third Party pursuant to which Janssen has granted a license
under any Janssen Patents.

9.2.5Completeness of Janssen Schedules. Other than the Janssen Patents set forth
on Schedule 1.66 (Janssen Patents), Janssen does not Control any Patent that
Covers any Portfolio

40

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

Compound or any Compound Form thereof.  The Janssen Know-How identified on
Schedule 4.1.1(i) (Disclosed Know-How) includes all material Information
Controlled by Janssen that is necessary or useful to Exploit the Portfolio
Compounds. To the Knowledge of Janssen, Schedule 1.108  (Specified Compounds)
lists all compounds that are Covered by the Janssen Patents that were generated
and used by Janssen or any of its Affiliates in the course of [***] conducted by
Janssen prior to the Effective Date.

9.2.6Diligent Prosecution and Maintenance.  The Janssen Patents have been
diligently prosecuted with the respective patent offices in accordance with
Applicable Law, and all fees necessary to maintain the Janssen Patents set forth
on Schedule 1.66 (Janssen Patents) have been paid on or before the due date for
such payment.

9.2.7Invention Assignments.  Each individual who is an inventor of, or otherwise
contributed in a material manner to the creation or development of, any Janssen
Patents in existence as of the Effective Date and identified as being owned by
Janssen on Schedule 1.66 (Janssen Patents) has assigned to Janssen all of his or
her interest therein.  

9.3

Covenants of Both Parties.  

9.3.1Debarment.  Neither Party nor any of its Affiliates will use in any
capacity, in connection with its activities under this Agreement, any person who
has been debarred pursuant to Section 306 of the FFDCA, or who is the subject of
a conviction described in such section.  Each Party agrees to inform the other
Party in writing promptly if it or any such Person who is performing services
hereunder is debarred or is the subject of a conviction described in Section 306
or if any action, suit, claim, investigation or legal or administrative
proceeding is pending or, to the best of its knowledge, is threatened, relating
to the debarment or conviction of it or any such Person performing services
hereunder.

9.3.2Compliance with Law.  Each Party, its officers, directors and employees and
its Affiliates, agents, representatives, consultants, Sublicensees, distributors
and subcontractors shall comply with Applicable Law in connection with this
Agreement and the transactions contemplated hereunder, including the
Anti-Corruption Laws, and shall not take any action that will, or would
reasonably be expected to, cause the other Party or any of its Affiliates to be
in violation of any such Applicable Law.

9.3.3No Inconsistent Obligations.  During the Term, neither Party will enter
into any obligation, contractual or otherwise, to any Person that conflicts with
or is inconsistent in any material respect with the terms of this Agreement or
that would impede the diligent and complete fulfillment of its obligations
hereunder.

9.4

Additional Covenants of Licensee.  Licensee covenants to Janssen that other than
in connection with an assignment or other transfer of this Agreement as
permitted under Section 12.3 (Assignment), Licensee shall not assign, transfer,
convey or otherwise encumber (including through attachment of a lien) its rights
to the Licensee Foreground Patents and the Licensee Foreground Know-How for as
long as Janssen retains any license, option or other rights therein by virtue of
this Agreement without the prior written consent of Janssen, such consent not to
be unreasonably withheld or delayed.  

9.5

Additional Covenants of Janssen.  Other than in connection with an assignment or
other transfer of this Agreement as permitted under Section 12.3 (Assignment),
Janssen shall not assign, transfer, convey or otherwise encumber (including
through attachment of a lien) its rights to the Janssen Technology set forth on
Schedule 1.66 (Janssen Patents) and Schedule 4.1.1(i) (Disclosed Know-How) in
any manner inconsistent with the license rights granted to Licensee under this
Agreement without the prior written consent of Licensee, such consent not to be
unreasonably withheld or delayed.

41

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

9.6

DISCLAIMER OF WARRANTIES. EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH HEREIN,
NEITHER PARTY MAKES ANY REPRESENTATIONS OR GRANTS ANY WARRANTIES, EXPRESS OR
IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY STATUTE OR OTHERWISE AND EACH
PARTY SPECIFICALLY DISCLAIMS ANY OTHER WARRANTIES, WHETHER WRITTEN OR ORAL OR
EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF QUALITY, MERCHANTABILITY OR
FITNESS FOR A PARTICULAR USE OR PURPOSE OR ANY WARRANTY AS TO THE VALIDITY OF
ANY PATENTS OR THE NON-INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHTS OF THIRD
PARTIES.

Article 10
INDEMNITY

10.1

Indemnification of Janssen.  Licensee shall indemnify Janssen, its Affiliates
and its and their respective directors, officers, employees and agents and
defend and save each of them harmless, from and against any and all losses,
damages, liabilities, costs and expenses (including reasonable attorneys’ fees
and expenses) (collectively, “Losses”) in connection with any and all suits,
investigations, claims or demands of Third Parties (collectively, “Third Party
Claims”) to the extent arising from or occurring as a result of: (i) the breach
by Licensee of this Agreement; (ii) the negligence or willful misconduct on the
part of Licensee, its Affiliates or its Sublicensees in performing its or their
obligations under this Agreement; and (iii) the Exploitation by Licensee, its
Affiliates or its Sublicensees of any Licensed Compounds or Licensed Products,
except, in each case ((i), (ii) and (iii)), to the extent such Losses arise from
or occur as a result of the breach by Janssen of this Agreement or the
negligence or willful misconduct on the part of Janssen, its Affiliates or its
or their respective directors, officers, employees or agents.  

10.2

Indemnification of Licensee.  Janssen shall indemnify Licensee, its Affiliates
and their respective directors, officers, employees and agents and defend and
save each of them harmless, from and against any and all Losses in connection
with any and all Third Party Claims to the extent arising from or occurring as a
result of: (i) the breach by Janssen of this Agreement; (ii) the negligence or
willful misconduct on the part of Janssen in performing its obligations under
this Agreement; (iii) the Exploitation by Janssen, its Affiliates or
(sub)licensees of Declined Compounds or any Licensed Compounds or Licensed
Products following termination of this Agreement with respect to such Licensed
Compound or Licensed Product; (iv) studies conducted by Licensee on Janssen’s
behalf pursuant to Section 11.4.1(iv) (Transfer of Clinical Studies Upon
Termination); and (v) [***] based on Janssen’s activities in connection with
[***], except, in each case ((i), (ii), (iii), (iv) and (v)), to the extent such
Losses arise from or occur as a result of the breach by Licensee of this
Agreement or the negligence or willful misconduct on the part of Licensee, its
Affiliates or its Sublicensees or its or their respective directors, officers,
employees or agents.  

10.3

Indemnification Procedures.  

10.3.1Notice of Claim.  All indemnification claims in respect of a Party, its
Affiliates or their respective directors, officers, employees and agents shall
be made solely by the applicable Party to this Agreement (the “Indemnified
Party”).  The Indemnified Party shall give the indemnifying Party written notice
within [***] days (an “Indemnification Claim Notice”) of any Losses or discovery
of fact upon which such Indemnified Party intends to base a request for
indemnification under this Article 10 (Indemnity), but in no event shall the
indemnifying Party be liable for any Losses that result from any delay in
providing such notice.  Each Indemnification Claim Notice must contain a
description of the claim and the nature and amount of such Loss (to the extent
that the nature and amount of such Loss is known at such time).  The Indemnified
Party shall furnish promptly to the indemnifying Party copies of all papers and
official documents received in respect of any Losses and Third Party Claims.

42

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

10.3.2Control of Defense.  At its option, the indemnifying Party may assume the
defense of any Third Party Claim by giving written notice to the Indemnified
Party within [***] days after the indemnifying Party’s receipt of an
Indemnification Claim Notice.  The assumption of the defense of a Third Party
Claim by the indemnifying Party shall not be construed as an acknowledgment that
the indemnifying Party is liable to indemnify the Indemnified Party in respect
of the Third Party Claim, nor shall it constitute a waiver by the indemnifying
Party of any defenses it may assert against the Indemnified Party’s claim for
indemnification.  Upon assuming the defense of a Third Party Claim, the
indemnifying Party may appoint as lead counsel in the defense of the Third Party
Claim any legal counsel selected by the indemnifying Party.  In the event the
indemnifying Party assumes the defense of a Third Party Claim, the Indemnified
Party shall immediately deliver to the indemnifying Party all original notices
and documents (including court papers) received by the Indemnified Party in
connection with the Third Party Claim.  Should the indemnifying Party assume the
defense of a Third Party Claim, except as provided in Section 10.3.3 (Right to
Participate in Defense), the indemnifying Party shall not be liable to the
Indemnified Party for any legal expenses subsequently incurred by such
Indemnified Party in connection with the analysis, defense or settlement of the
Third Party Claim unless specifically requested in writing by the indemnifying
Party.  In the event that it is ultimately determined that the indemnifying
Party is not obligated to indemnify, defend or hold harmless the Indemnified
Party from and against the Third Party Claim, the Indemnified Party shall
reimburse the indemnifying Party for any and all costs and expenses (including
attorneys’ fees and costs of suit) and any Losses incurred by the indemnifying
Party in its defense of the Third Party Claim.

10.3.3Right to Participate in Defense.  Any Indemnified Party shall be entitled
to participate in, but not control, the defense of such Third Party Claim and to
engage counsel of its choice for such purpose; provided, however, that such
engagement shall be at the Indemnified Party’s sole cost and expense unless
(i) the engagement thereof has been specifically authorized in writing by the
indemnifying Party, or (ii) the indemnifying Party has failed to assume the
defense in accordance with Section 10.3.2 (Control of Defense) (in which case
the Indemnified Party shall control the defense).

10.3.4Settlement.  With respect to any Losses relating solely to the payment of
money damages in connection with a Third Party Claim and that shall not result
in the applicable indemnitee becoming subject to injunctive or other relief and
as to which the indemnifying Party shall have acknowledged in writing the
obligation to indemnify the applicable indemnitee hereunder, the indemnifying
Party shall have the sole right to consent to the entry of any judgment, enter
into any settlement or otherwise dispose of such Losses, on such terms as the
indemnifying Party, in its sole discretion, shall deem appropriate.  With
respect to all other Losses in connection with Third Party Claims, where the
indemnifying Party has assumed the defense of the Third Party Claim in
accordance with Section 10.3.2 (Control of Defense), the indemnifying Party
shall have authority to consent to the entry of any judgment, enter into any
settlement or otherwise dispose of such Loss; provided that it obtains the prior
written consent of the Indemnified Party (which consent shall not be
unreasonably withheld or delayed).  If the indemnifying Party does not assume
and conduct the defense of a Third Party Claim as provided above, the
Indemnified Party may defend against such Third Party Claim.

10.3.5Cooperation.  Regardless of whether the indemnifying Party chooses to
defend any Third Party Claim, the Indemnified Party shall, and shall cause each
indemnitee to, cooperate in the defense or prosecution thereof and shall furnish
such records, information and testimony, provide such witnesses and attend such
conferences, discovery proceedings, hearings, trials and appeals as may be
reasonably requested in connection therewith. Such cooperation shall include
access during normal business hours afforded to the indemnifying Party to, and
reasonable retention by the Indemnified Party of, records and information that
are reasonably relevant to such Third Party Claim and making Indemnified Parties
and other employees and agents available on a mutually convenient basis to
provide additional information and

43

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

explanation of any material provided hereunder and the indemnifying Party shall
reimburse the Indemnified Party for all its reasonable and verifiable
out-of-pocket expenses in connection therewith.

10.3.6Expenses.  Except as provided above, the costs and expenses, including
permissible fees and disbursements of counsel, incurred by the Indemnified Party
in connection with any claim shall be reimbursed on a Calendar Quarter basis by
the indemnifying Party, without prejudice to the indemnifying Party’s right to
contest the Indemnified Party’s right to indemnification and subject to refund
in the event the indemnifying Party is ultimately held not to be obligated to
indemnify the Indemnified Party.

10.4

SPECIAL, INDIRECT AND OTHER LOSSES.  EXCEPT  WITH RESPECT TO (A) [***] OR [***],
(B) A BREACH OF THE OBLIGATIONS OF A PARTY UNDER [***] OR,
(C)  DAMAGES  REQUIRED TO BE PAID TO A THIRD PARTY AS PART OF A CLAIM FOR WHICH
A PARTY PROVIDES INDEMNIFICATION UNDER THIS ARTICLE 10 (INDEMNITY), NEITHER
PARTY NOR ANY OF ITS AFFILIATES OR (SUB)LICENSEES SHALL BE LIABLE IN CONTRACT,
WARRANTY, TORT, NEGLIGENCE, STRICT LIABILITY, BREACH OF STATUTORY DUTY OR
OTHERWISE FOR ANY SPECIAL, INDIRECT, INCIDENTAL, PUNITIVE OR CONSEQUENTIAL
DAMAGES OR FOR LOST PROFITS (EVEN IF DEEMED DIRECT DAMAGES) SUFFERED BY THE
OTHER PARTY ARISING OUT OF THIS AGREEMENT; PROVIDED THAT WITH RESPECT TO (A) AND
(B) ABOVE, THE MAXIMUM AGGREGATE AMOUNT OF ANY SPECIAL, INDIRECT, INCIDENTAL,
PUNITIVE OR CONSEQUENTIAL DAMAGES OR LOST PROFITS (EVEN IF DEEMED DIRECT
DAMAGES)  THAT MAY BE RECOVERED BY A PARTY FROM THE OTHER PARTY SHALL BE [***]
($[***]).  

10.5

Insurance.  Each Party, at its own expense, shall maintain liability insurance
in an amount consistent with industry standards during the Term, but in no event
shall such insurance be in an amount less than [***] ($[***]) per occurrence and
annual aggregate during the Term.  In addition, during the term of
Commercialization of any Licensed Product by Licensee or its Affiliates and for
a period of at least [***] years thereafter, Licensee shall maintain product
liability insurance coverage in an amount not less than [***] ($[***]) per
occurrence and annual aggregate.  Further, during the term of Commercialization
of any product containing a Licensed Compound or Declined Compound by Janssen or
its Affiliates and for a period of at least [***] years thereafter, Janssen
shall maintain product liability insurance in an amount not less than [***]
($[***]) per occurrence and annual aggregate.  A Party responsible for
conducting any clinical studies hereunder shall maintain clinical trial
insurance in compliance with all Applicable Law pertaining to the jurisdictions
in which such clinical studies are conducted.  Each Party shall provide a
certificate of insurance evidencing such coverage to the other Party upon its
written request.  Each Party shall notify the other Party [***] days in advance
of cancelation of any such insurance. Janssen shall be permitted to satisfy its
obligations hereunder through a program of self-insurance.

Article 11
TERM AND TERMINATION

11.1

Term and Expiration.  This Agreement shall commence on the Effective Date and
shall continue in force and effect until the last to expire Royalty Term, unless
earlier terminated in accordance with this Article 11 (Term and Termination)
(such period, the “Term”).  

11.2

Termination.  

11.2.1By Either Party for the Other Party’s Material Breach.  Upon and subject
to the terms and conditions of this Section 11.2.1 (By Either Party for the
Other Party’s Material Breach),

44

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

this Agreement may be terminated by a Party upon written notice to the other
Party, if such other Party commits a material breach of this Agreement including
in the case of Licensee, a material breach of this Agreement based on its
failing to satisfy its obligations to use Commercially Reasonable Efforts
pursuant to Section 3.8 (Development Diligence) or Section 3.13.1
(Commercialization Diligence) provided, however, that if a material breach by
Licensee relates only to one or more Licensed Compounds or Licensed Products
(but not all Licensed Compounds or Licensed Products), then Janssen shall have
the right to terminate this Agreement only with respect to the particular
Licensed Compounds or Licensed Products to which such material breach
relates.  Such notice of termination shall be effective [***] days after the
date such notice is given unless the breaching Party shall have cured such
breach within such [***] day period (or, if such material breach, by its nature,
is a curable breach but such breach is not curable within such [***] day period,
such longer period not to exceed [***] days so long as the breaching party is
using diligent efforts to cure such breach, in which event if such breach has
not been cured, such termination shall be effective on the earlier of the
expiration of such [***] day period or such time as the breaching party ceases
to use diligent efforts to cure such breach); provided that if either Party
initiates a dispute resolution procedure under Section 12.5 (Dispute Resolution)
to resolve a Dispute regarding the material breach for which termination is
being sought and is diligently pursuing such procedure, then the cure period set
forth in this Section 11.2.1 (By Either Party for the Other Party’s Material
Breach) will be tolled during the pendency of such dispute resolution
procedures.    

11.2.2Termination by Janssen.

(i)

For Patent Challenges.  In the event that Licensee or any of its Affiliates or
Sublicensees, anywhere in the Territory, institutes, prosecutes or otherwise
participates in (or Licensee or its Affiliates in any way aids any Third Party
in instituting, prosecuting or participating in), at law or in equity or before
any administrative or regulatory body, including the U.S. Patent and Trademark
Office or its foreign counterparts, any claim, demand, action or cause of action
for declaratory relief, damages or any other remedy or for an enjoinment,
injunction or any other equitable remedy, including any interference,
re-examination, opposition or any similar proceeding, alleging that any claim in
a Janssen Patent (or in the case of such a claim, demand or cause of action
instituted, prosecuted or participated in by a Sublicensee, those Janssen
Patents sublicensed to such Sublicensee) is invalid, unenforceable or otherwise
not patentable or would not be infringed by Licensee’s activities absent the
rights and licenses granted hereunder, then Janssen may, in its sole discretion
either (i) exclude such Janssen Patent from the scope of the Janssen Technology
licensed to Licensee under Section 2.1 (Grants to Licensee) or (ii) immediately
terminate this Agreement (a) with respect to the Licensed Compounds or Licensed
Products Covered by such Patent in the country in which Licensee or its
Affiliate challenges such Patent, or (b) in its entirety if such Licensed
Compound is [***]  (or a Back-Up Compound that has been designated as a Primary
Designated Compound [***]), upon written notice to Licensee where such
proceeding is instituted prior to the termination of this Agreement with respect
to [***].  

(ii)

[***].  This Agreement may be terminated in its entirety by Janssen upon written
notice to Licensee, if Licensee breaches its obligations set forth under
[***].  Such termination shall be effective [***] days after the date such
notice is given unless Licensee shall have cured such breach within such [***]
day period; provided that if Licensee initiates a dispute resolution procedure
under Section 12.5 (Dispute Resolution) to resolve a Dispute regarding whether
or not Licensee is in breach of its obligations under [***] and is diligently
pursuing such procedure, then the cure period set forth in this Section
11.2.2(ii) ([***]) will be tolled during the pendency of such dispute resolution
procedures.

11.2.3Termination without Cause by Licensee.  Licensee may terminate this
Agreement either in its entirety or with respect to a particular Licensed
Compound or Licensed Product upon 180 days’ prior written notice to Janssen;
provided, however, that in the event of termination of this Agreement by
Licensee with respect to [***].  

45

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

11.2.4Termination for Insolvency.  In the event that either Party (i) files for
protection under bankruptcy or insolvency laws, (ii) appoints or suffers
appointment of a receiver or trustee over substantially all of its property that
is not discharged within 90 days after such filing, (iii) is a party to any
dissolution or liquidation or (iv) files a petition under any bankruptcy or
insolvency act or has any such petition filed against it that is not discharged
within 60 days of the filing thereof, then, in each case, ((i) – (iv)), the
other Party may terminate this Agreement in its entirety effective immediately
upon written notice to such Party.  

11.3

Rights in Bankruptcy.  All rights, options and licenses granted under or
pursuant to this Agreement by Licensee or Janssen are and shall otherwise be
deemed to be, for purposes of Section 365(n) of the U.S. Bankruptcy Code or any
analogous provisions in any other country or jurisdiction, licenses of right to
“intellectual property” as defined under Section 101 of the U.S. Bankruptcy
Code.  The Parties agree that the Parties, as licensees of such rights under
this Agreement, shall retain and may fully exercise all of their rights and
elections under the U.S. Bankruptcy Code or any analogous provisions in any
other country or jurisdiction.  The Parties further agree that, in the event of
the commencement of a bankruptcy proceeding by or against either Party under the
U.S. Bankruptcy Code or any analogous provisions in any other country or
jurisdiction, the Party hereto that is not a Party to such proceeding shall be
entitled to a complete duplicate of (or complete access to, as appropriate) any
such intellectual property and all embodiments of such intellectual property,
which, if not already in the non-subject Party’s possession, shall be promptly
delivered to it (i) upon any such commencement of a bankruptcy proceeding upon
the non-subject Party’s written request therefor, unless the Party subject to
such proceeding elects to continue to perform all of its obligations under this
Agreement or (ii) if not delivered under clause (i) above, following the
rejection of this Agreement by or on behalf of the Party subject to such
proceeding upon written request therefor by the non-subject Party.  The Parties
stipulate and agree that all payments by Licensee and Janssen under this
Agreement, other than royalty payments pursuant to Section 6.3 (Royalties) and
sales milestone payments pursuant to Section 6.2.4 (Sales Milestones), do not
constitute “royalties” within the meaning of Section 365(n) of the U.S.
Bankruptcy Code.

11.4

Consequences of Termination.  

11.4.1Termination in its Entirety.  In the event of a termination of this
Agreement in its entirety by either Party for any reason:

(i)

Termination of Rights. All rights and licenses granted by Janssen hereunder
shall immediately terminate, including any sublicense granted by Licensee
pursuant to Section 2.4 (Sublicenses).  

(ii)

Assignment of Regulatory Documents and Trademarks. At Janssen’s written request,
Licensee shall and hereby does, and shall cause its Affiliates and its
Sublicensees to, effective as of the effective date of termination, assign to
Janssen all of its right, title and interest in and to (a) all Regulatory
Documentation (including any Regulatory Approvals) applicable to the Licensed
Compounds or Licensed Products then owned or Controlled by Licensee or any of
its Affiliates or its Sublicensees and (b) each Trademark exclusively associated
with marketed Licensed Products.

(iii)

Right of Reference and Grant Back License. In the event of a termination of this
Agreement by either Party for any reason other than termination by Licensee due
to Janssen’s material breach, at Janssen’s written request, Licensee shall and
hereby does, and shall cause its Affiliates and its Sublicensees to, effective
as of the effective date of termination, grant to Janssen a license and right of
reference, with the right to grant sublicenses, in and to any and all (a)
Regulatory Documentation (including any Regulatory Approvals) then owned or
Controlled by Licensee, its Affiliates or its Sublicensees that are not assigned
to Janssen pursuant to Section 11.4.1(ii) (Assignment of Regulatory

46

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

Documents and Trademarks) and (b) Licensee Foreground Know-How and Licensee
Foreground Patents, in each case ((a) and (b)), solely to Exploit in the
Territory any Licensed Compounds or Licensed Products and any subsequent
improvements to such Licensed Compounds and Licensed Products.  Such license
shall be, at [***] election, either (1) [***] or (2) [***] shall pay to [***]%
except that if a [***], then [***] shall pay to [***]%, in each case on Net
Sales of Licensed Products by [***], its Affiliates or Sublicensees for a period
of [***] years from First Commercial Sale of the Licensed Product in the
Territory, and the provisions of Section 6.3.3 (Reductions) shall apply mutatis
mutandis.

(iv)

Transfer of Clinical Studies Upon Termination.  In the event of a termination of
this Agreement by either Party for any reason other than termination by Licensee
due to Janssen’s material breach, unless expressly prohibited by any Regulatory
Authority, at Janssen’s written request, Licensee shall use Commercially
Reasonable Efforts to, and shall cause its Affiliates and its Sublicensees to
use Commercially Reasonable Efforts to, transfer control to Janssen of all
clinical studies involving Licensed Compounds or Licensed Products being
conducted by or on behalf of Licensee, an Affiliate or a Sublicensee as of the
effective date of termination and continue to conduct such clinical studies, at
Janssen’s cost, to enable such transfer to be completed without interruption of
any such clinical study; provided that Janssen shall not have any obligation to
continue any clinical study unless required by Applicable Law.

(v)

Product-Specific Third Party Agreements.  In the event of a termination of this
Agreement by either Party for any reason other than termination by Licensee due
to Janssen’s material breach, at Janssen’s written request, Licensee shall, and
cause its Affiliates and its Sublicensees to, assign to Janssen all
Product-Specific Third Party Agreements, unless, with respect to any such
Product-Specific Third Party Agreement, (a) such Product-Specific Third Party
Agreement expressly prohibits such assignment or otherwise requires one or more
Third Parties to consent to such assignment and such Third Party will not
provide such consent after reasonable efforts by Janssen to secure such consent
of the Third Party, or (b) such Product-Specific Third Party Agreement applies
to any compound or product other than the Licensed Compounds and Licensed
Products subject to termination.  Licensee (or such Affiliate or Sublicensee, as
applicable) shall cooperate with Janssen in all reasonable respects to secure
the consent of the applicable Third Party to such assignment.  If the consent of
a Third Party is not obtained pursuant to subsection (a) or subsection (b)
applies, then Licensee shall, and cause its Affiliates and its Sublicensees to,
make reasonable efforts for a period of [***] months to effect an orderly
transition of the activities being performed by such Third Party under such
Product-Specific Third Party Agreement.

(vi)

Product Supply.  In the event of a termination of this Agreement by either Party
for any reason other than termination by Licensee due to Janssen’s material
breach, to the extent that the Licensed Compounds and Licensed Products are not
supplied by a Third Party pursuant to a Product-Specific Third Party Agreement
that is assigned to Janssen pursuant to Section 11.4.1(v) (Product-Specific
Third Party Agreements), at Janssen’s written request, Licensee shall supply to
Janssen, pursuant to a supply agreement to be negotiated promptly and in good
faith and entered into by the Parties containing standard and customary terms,
such quantities of the Licensed Compounds and Licensed Products as Janssen
indicates in written forecasts and orders therefor from time-to-time at
Licensee’s actual, fully-loaded cost to Manufacture such Licensed Compounds and
Licensed Products until the [***] of (a) such time as [***] for the Licensed
Compound and Licensed Products and Janssen is [***] and (b) the [***] of the
effective date of termination of this Agreement.

11.4.2Termination with respect to a Licensed Compound or Licensed Product.  If
this Agreement is terminated with respect to a Licensed Compound or Licensed
Product (but not in its entirety), then the provisions set forth above in
Section 11.4.1 (Termination in its Entirety) shall apply solely to such
terminated Licensed Compound or Licensed Product.  

47

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

11.5

Remedies.  Except as otherwise expressly provided herein, termination of this
Agreement (either in its entirety or with respect to one or more products) in
accordance with the provisions hereof shall not limit remedies that may
otherwise be available in law or equity.

11.6

Accrued Rights; Surviving Obligations.  Termination or expiration of this
Agreement (either in its entirety or with respect to one or more products) for
any reason shall be without prejudice to any rights that shall have accrued to
the benefit of a Party prior to such termination or expiration.  Such
termination or expiration shall not relieve a Party from obligations that are
expressly indicated to survive the termination or expiration of this
Agreement.  Without limiting the foregoing, Sections 2.4 (Sublicenses), 2.5
(Retention of Rights; No Other Rights Granted), 3.5.3 (Conclusion of Research
Term; Declined Compounds), 3.11 (Records), 4.1.4 (Return of Janssen Know-How and
Materials), 6.3.2 (Royalty Term), 6.7 (Interest on Late Payments), 6.8
(Financial Records), 6.9 (Audit) and 6.10 (Audit Dispute) and Article 7
(Intellectual Property), Article 8 (Confidentiality and Non-Disclosure), Article
10 (Indemnity), Article 11 (Term and Termination) and Article 12 (Miscellaneous)
shall survive the termination or expiration of this Agreement for any reason.

Article 12
MISCELLANEOUS

12.1

Force Majeure.  Neither Party shall be held liable or responsible to the other
Party or be deemed to have defaulted under or breached this Agreement for
failure or delay in fulfilling or performing any term of this Agreement (other
than an obligation to make payments) when such failure or delay is caused by or
results from events beyond the reasonable control of the non-performing Party,
including fires, floods, earthquakes, hurricanes, embargoes, shortages,
epidemics, quarantines, war, acts of war (whether war be declared or not),
terrorist acts, insurrections, riots, civil commotion, strikes, lockouts or
other labor disturbances (whether involving the workforce of the non-performing
Party or of any other Person), acts of God or acts, omissions or delays in
acting by any governmental authority (except to the extent such delay results
from the breach by the non-performing Party of any term or condition of this
Agreement).  The non-performing Party shall notify the other Party of such force
majeure within [***] days after such occurrence by giving written notice to the
other Party stating the nature of the event, its anticipated duration and any
action being taken to avoid or minimize its effect.  The suspension of
performance shall be of no greater scope and no longer duration than is
necessary and the non-performing Party shall use Commercially Reasonable Efforts
to remedy its inability to perform.      

12.2

Export Control.  This Agreement is made subject to any restrictions concerning
the export of products or technical information from the United States or other
countries that may be imposed on the Parties from time-to-time.  Each Party
agrees that it will not export, directly or indirectly, any technical
information acquired from the other Party under this Agreement or any products
using such technical information to a location or in a manner that at the time
of export requires an export license or other governmental approval, without
first obtaining the written consent to do so from the appropriate agency or
other governmental entity in accordance with Applicable Law.

12.3

Assignment.  Neither Party may assign its rights and obligations under this
Agreement without the other Party’s prior written consent, except that
(i) either Party may assign its rights and obligations under this Agreement or
any part hereof to one or more of its Affiliates without the consent of any
other Party; provided that the Party assigning to an Affiliate any part of this
Agreement shall remain liable and responsible to the non-assigning Party for the
performance and observance of all such duties and obligations by such Affiliate;
and (ii) either Party may assign this Agreement in its entirety to a successor
to all or substantially all of its business relating to Licensed Compounds and
Licensed Products, whether by merger, sale of stock, sale of assets or
otherwise.  All validly assigned rights of a Party shall inure to the benefit of
and be enforceable by, and all validly delegated obligations of such Party shall
be binding on and

48

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

be enforceable against, the permitted successors and assigns of such Party.  Any
attempted assignment or delegation in violation of this Section 12.3
(Assignment) shall be void and of no effect.  

12.4

Severability.  If any provision of this Agreement is held to be illegal, invalid
or unenforceable under any present or future law and if the rights or
obligations of either Party under this Agreement will not be materially and
adversely affected thereby, (i) such provision shall be fully severable,
(ii) this Agreement shall be construed and enforced as if such illegal, invalid
or unenforceable provision had never comprised a part hereof, (iii) the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance herefrom and (iv) in lieu of such illegal, invalid or
unenforceable provision, there shall be added automatically as a part of this
Agreement a legal, valid and enforceable provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible and reasonably
acceptable to the Parties.  To the fullest extent permitted by Applicable Law,
each Party hereby waives any provision of law that would render any provision
hereof illegal, invalid or unenforceable in any respect.

12.5

Dispute Resolution.  

12.5.1Disputes.  Except as provided in Section 6.10 (Audit Dispute) or Section
12.6 (Intellectual Property Disputes), if a dispute arises between the Parties
relating to either Party’s rights or obligations hereunder, including the
interpretation, alleged breach, enforcement, termination or validity of this
Agreement (a “Dispute”), then either Party shall have the right to refer such
Dispute to the Executive Officers for attempted resolution by good faith
negotiations during a period of [***] Business Days.    

12.5.2Mediation.  If a Dispute remains unresolved after the end of the [***]
Business Day negotiation period provided for in Section 12.5.1 (Disputes), then
either Party may, by notice to the other Party submit the dispute to non-binding
mediation in accordance with the CPR Mediation Procedure for Business Disputes
then in effect, except where that procedure conflicts with these provisions, in
which case these provisions shall prevail.  The mediation shall be conducted in
New York, New York and shall be attended by a senior executive with authority to
resolve the dispute from each Party.  The mediator shall confer with the Parties
to design procedures to conclude the mediation within no more than [***] after
initiation.  Under no circumstances may the commencement of arbitration be
delayed more than [***] by the mediation process specified herein except by
mutual agreement of the Parties. No statements made by either Party during the
mediation may be used by the other or referred to during any subsequent
proceedings.

12.5.3Arbitration.  Any Dispute that cannot be resolved pursuant to Section
12.5.2 (Mediation) by mediation may be referred to and finally resolved by
binding arbitration in accordance with this Section 12.5.3 (Arbitration) by one
Party providing written notice to the other Party (an “Arbitration
Notice”).  Upon receipt of an Arbitration Notice by a Party, the applicable
Dispute shall be resolved by final and binding arbitration before a panel of
three experts with relevant industry experience (the “Arbitrators”).  Each of
Licensee and Janssen shall promptly select one Arbitrator each, which selections
shall in no event be made later than [***] after the notice of initiation of
arbitration.  The third Arbitrator shall be chosen promptly by mutual agreement
of the Arbitrator chosen by Licensee and the Arbitrator chosen by Janssen, but
in no event later than [***] after the date that the last of such Arbitrators
was appointed.  The Arbitrators shall determine what discovery will be
permitted, consistent with the goal of reasonably controlling the cost and time
that the Parties must expend for discovery; provided that the Arbitrators shall
permit such discovery as they deem necessary to permit an equitable resolution
of the dispute.  The arbitration shall be administered by the AAA in accordance
with the then current Commercial Rules of the American Arbitration Association
including the Procedures for Large, Complex Commercial Disputes (including the
Optional Rules for Emergency Measures of Protection), except as modified in this
Agreement.  The arbitration shall be held in New York, New York, and the Parties
shall use reasonable

49

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

efforts to expedite the arbitration if requested by either Party.  The
Arbitrators shall, within [***] after the conclusion of the arbitration hearing,
issue a written award and statement of decision describing the essential
findings and conclusions on which the award is based, including the calculation
of any damages awarded.  The decision or award rendered by the Arbitrators shall
be final and non-appealable, and judgment may be entered upon it in accordance
with Applicable Law in any court of competent jurisdiction.  The Arbitrators
shall be authorized to award compensatory damages, but shall not be authorized
to reform, modify or materially change this Agreement or any other agreements
contemplated hereunder.  

12.5.4Additional Terms Applicable to Dispute Resolution Procedures.  Each Party
shall bear its own counsel fees, costs and disbursements arising out of the
dispute resolution procedures described in this Section 12.5 (Dispute
Resolution), and shall pay an equal share of the fees and costs of the mediator
and Arbitrators, as applicable, and all other general fees related to any
mediation or arbitration described in Section 12.5.2 (Mediation), or Section
12.5.3 (Arbitration), as applicable.  Unless the Parties otherwise agree in
writing, during the period of time that any arbitration proceeding described in
Section 12.5.3 (Arbitration) is pending under this Agreement, the Parties shall
continue to comply with all those terms and provisions of this Agreement that
are not the subject of such pending arbitration proceeding.  Nothing contained
in this Agreement shall deny any Party the right to seek injunctive or other
equitable relief from a court of competent jurisdiction in the context of a bona
fide emergency or prospective irreparable harm, and such an action may be filed
and maintained notwithstanding any ongoing arbitration proceeding.  All
arbitration proceedings and decisions of the Arbitrators, under this Section
12.5 (Dispute Resolution) shall be deemed the Confidential Information of both
Parties under Article 8 (Confidentiality and Non-Disclosure).

12.6

Intellectual Property Disputes.  Notwithstanding Section 12.5 (Dispute
Resolution) to the contrary, in the event that a Dispute arises with respect to
the validity, scope, enforceability, inventorship or ownership of any
Information or any Patent or other intellectual property rights hereunder, then
such Dispute [***] of the relevant jurisdiction to be resolved under Applicable
Law in such jurisdiction.

12.7

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, excluding any conflicts or choice of law
rule or principle that might otherwise refer construction or interpretation of
this Agreement to the substantive law of another jurisdiction.  The Parties
agree to exclude the application to this Agreement of the United Nations
Convention on Contracts for the International Sale of Goods.

12.8

Notices.  

12.8.1Notice Requirements.  Any notice, request, demand, waiver, consent,
approval or other communication permitted or required under this Agreement shall
be in writing, shall refer specifically to this Agreement and shall be deemed
given only if delivered by hand or sent by email or by internationally
recognized overnight delivery service that maintains records of delivery,
addressed to the Parties at their respective addresses specified in
Section 12.8.2 (Address for Notice) or to such other address as the Party to
whom notice is to be given may have provided to the other Party in accordance
with this Section 12.8.1 (Notice Requirements).  Such notice shall be deemed to
have been given as of the date delivered by hand or transmitted by email if an
email address is set forth below or on the second Business Day (at the place of
delivery) after deposit with an internationally recognized overnight delivery
service.  Any notice delivered by email shall be confirmed by a hard copy
delivered as soon as practicable thereafter.  This Section 12.8.1 (Notice
Requirements) is not intended to govern the day-to-day business

50

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

communications necessary between the Parties in performing their obligations
under the terms of this Agreement.

12.8.2Address for Notice.

If to Licensee, to:

Akebia Therapeutics, Inc.

245 First Street

14th Floor

Cambridge, MA 02142

Attention:  [***]

Email: [***]

 

With a copy to (which will not constitute notice):

 

Ropes & Gray LLP

800 Boylston Street; Prudential Tower

Boston, MA 02199

Attention: [***]

Email: [***]

 

If to Janssen, to:

Janssen Pharmaceutica NV

Turnhoutseweg 30, B-2340

Beerse, Belgium

Attention:  [***]

 

With a copy to (which will not constitute notice):

 

Office of the Chief Intellectual Property Counsel

Johnson & Johnson

One Johnson & Johnson Plaza

New Brunswick, NJ 08933

Attention:  [***]

 

 

12.9

Entire Agreement; Amendments.  This Agreement, together with the Schedules and
any other attachments attached hereto, sets forth and constitutes the entire
agreement and understanding between the Parties with respect to the subject
matter hereof and all prior agreements, understandings, promises and
representations, whether written or oral, with respect thereto (including that
certain Confidential Disclosure Agreement between the Parties dated as of [***]
(the “CDA”)) are superseded hereby; provided, however, that the  Information (as
defined in the CDA) disclosed by Janssen to Licensee or by Licensee to Janssen
under the CDA shall be deemed and treated as Confidential Information disclosed
by Janssen to Licensee, or by Licensee to Janssen, respectively, under this
Agreement.  Each Party confirms that it is not relying on any representations or
warranties of the other Party except as specifically set forth in this
Agreement.  No amendment, modification, release or discharge shall be binding
upon the Parties unless in writing and duly executed by authorized
representatives of both Parties. In the event of any inconsistencies between
this Agreement and any schedules or other attachments hereto, the terms of this
Agreement shall control.

51

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

12.10

Waiver and Non-Exclusion of Remedies.  Any term or condition of this Agreement
may be waived at any time by the Party that is entitled to the benefit thereof,
but no such waiver shall be effective unless set forth in a written instrument
duly executed by or on behalf of the Party waiving such term or condition.  The
waiver by either Party hereto of any right hereunder or of the failure to
perform or of a breach by the other Party shall not be deemed a waiver of any
other right hereunder or of any other breach or failure by such other Party
whether of a similar nature or otherwise.  The rights and remedies provided
herein are cumulative and do not exclude any other right or remedy provided by
Applicable Law or otherwise available except as expressly set forth herein.

12.11

No Benefit to Third Parties.  Except as provided in Article 10 (Indemnity), the
covenants and agreements set forth in this Agreement are for the sole benefit of
the Parties hereto and their successors and permitted assigns and they shall not
be construed as conferring any rights on any other Persons.

12.12

Further Assurance.  Each Party shall duly execute and deliver or cause to be
duly executed and delivered, such further instruments and do and cause to be
done such further acts and things, including the filing of such assignments,
agreements, documents and instruments, as may be necessary or as the other Party
may reasonably request in connection with this Agreement or to carry out more
effectively the provisions and purposes hereof or to better assure and confirm
unto such other Party its rights and remedies under this Agreement.

12.13

Relationship of the Parties; Recourse.  It is expressly agreed that Janssen, on
the one hand and Licensee, on the other hand, shall be independent contractors
and that the relationship between the two Parties shall not constitute a
partnership, joint venture or agency.  Neither Janssen, on the one hand, nor
Licensee, on the other hand, shall have the authority to make any statements,
representations or commitments of any kind or to take any action that will be
binding on the other, without the prior written consent of the other Party to do
so.  All persons employed by a Party shall be employees of such Party and not of
the other Party and all costs and obligations incurred by reason of any such
employment shall be for the account and expense of such first Party.  No past,
present or future director, officer, employee, agent or attorney of either Party
hereto, or any of their successors or permitted assigns, shall have any
liability for any obligations or liabilities of a Party hereto under this
Agreement (including with respect to any representation or  y made in or in
connection with this Agreement) or for any claim, action, suit or other legal
proceeding (whether in contract, in tort, in equity, or otherwise) based on, in
respect of or by reason of the transaction contemplated herein.

12.14

References.  Unless otherwise specified, (i) references in this Agreement to any
Article, Section or Schedule shall mean references to such Article, Section or
Schedule of this Agreement, (ii) references in any Section to any clause are
references to such clause of such Section and (iii) references to any agreement,
instrument or other document in this Agreement refer to such agreement,
instrument or other document as originally executed or, if subsequently amended,
replaced or supplemented from time-to-time, as so amended, replaced or
supplemented and in effect at the relevant time of reference thereto.

12.15

Construction.  Except where the context otherwise requires, wherever used, the
singular shall include the plural, the plural the singular, the use of any
gender shall be applicable to all genders and the word “or” is used in the
inclusive sense (and/or).  Whenever this Agreement refers to a number of days,
unless otherwise specified, such number refers to calendar days.  The captions
of this Agreement are for convenience of reference only and in no way define,
describe, extend or limit the scope or intent of this Agreement or the intent of
any provision contained in this Agreement.  Whenever the words “include”,
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation”, whether or not they are in fact
followed by those words or words of like import.  The language of this Agreement
shall be deemed to be the language mutually chosen by the Parties

52

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

and no rule of strict construction shall be applied against either Party hereto.
References to the terms “Section,” or “Schedule” are to a Section or Schedule of
this Agreement unless otherwise specified.  The terms “hereof,” “hereby,”
“hereto,” and derivative or similar words refer to this entire Agreement.  The
word “or” will not be exclusive.  References to “written” or “in writing”
include in electronic form.  The word “will” will be construed to have the same
meaning and effect as the word “shall.”  A reference to any Person includes such
Person’s successors and permitted assigns.

12.16

Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.  This Agreement may be executed by facsimile, PDF
format via email or other electronically transmitted signatures and such
signatures shall be deemed to bind each Party hereto as if they were original
signatures.

[Signature Page Follows]

 

53

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the Effective Date.

 

JANSSEN PHARMACEUTICA NV

AKEBIA THERAPEUTICS, INC.

 

By: /s/ Tom Aelbrecht              

Name: Tom Aelbrecht                

Title: Head Janssen Campus Office Member of the Management Board Janssen
Pharmaceutica NV

 

By: /s/Chris Vaes

Name: Chris Vaes

Title: Board Member

 

By: /s/ John P. Butler                      

Name: John P. Butler                      

Title: President and Chief Executive Officer

 

 

 

By: /s/ Jason A. Amello      

Name: Jason A. Amello      

Title: Senior Vice President and Chief Financial Officer

 

 

[Signature Page to Research and License Agreement]

 

 

--------------------------------------------------------------------------------

 

 

Schedule 1.66

Janssen Patents

[***].

 

 

--------------------------------------------------------------------------------

 

 

Schedule 1.69

JNJ5169

[***].

 

 

--------------------------------------------------------------------------------

 

 

Schedule 1.71

JNJ7414

[***].

 

 

--------------------------------------------------------------------------------

 

 

Schedule 1.108

Specified Compounds

[***].

 

 

--------------------------------------------------------------------------------

 

 

Schedule 3.2

Research Plan

[***].

 

 

--------------------------------------------------------------------------------

 

 

Schedule 3.5.1

Designation Criteria

[***].

 

 

--------------------------------------------------------------------------------

 

 

Schedule 3.7.1

[***] Development Plan

[***].

 

 

--------------------------------------------------------------------------------

 

 

Schedule 4.1.1(i)

Disclosed Know-How

[***].

 

 

--------------------------------------------------------------------------------

 

 

Schedule 4.1.1(ii)

Licensed Materials

[***].

 

 

--------------------------------------------------------------------------------

 

 

Schedule 4.1.1(iii)

Further Know-How

[***].

 

 

--------------------------------------------------------------------------------

 

 

Schedule 6.3.1

Example Royalty Calculation

[***].

 

 

--------------------------------------------------------------------------------

 

 

Schedule 9.2.1

Disclosure Schedule

[***].

 

 